Exhibit 10.1

 

REAL ESTATE SALE AGREEMENT

 

BY AND BETWEEN

 

EQC 600 WEST CHICAGO PROPERTY LLC,
 a Delaware limited liability company

 

and

 

EQC OPERATING TRUST,
a Maryland real estate investment trust

 

AND

 

CHICAGO KINGSBURY, LLC,
a Delaware limited liability company

 

PROPERTY NAME:

600 W. CHICAGO AVENUE

900 N. KINGSBURY STREET

950 N. KINGSBURY STREET

811 N. LARRABEE STREET

 

LOCATION: CHICAGO, IL

 

EFFECTIVE DATE: January 22, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

PURCHASE AND SALE OF PROPERTY

1

 

 

 

 

2.

PURCHASE PRICE

2

 

 

 

 

 

2.1

Purchase Price

2

 

 

 

 

 

2.2

Earnest Money

2

 

 

 

 

 

2.3

Independent Consideration

2

 

 

 

 

3.

DUE DILIGENCE MATERIALS AND Title and Survey Matters

2

 

 

 

 

 

3.1

New Exception

2

 

 

 

 

 

3.2

Certain Definitions

3

 

 

 

 

4.

CLOSING

4

 

 

 

 

 

4.1

Sellers’ Closing Deliveries

4

 

 

 

 

 

4.2

Purchaser’s Closing Deliveries

5

 

 

 

 

 

4.3

Closing Prorations and Adjustments

6

 

 

 

 

 

4.4

Tenant Reimbursements

10

 

 

 

 

 

4.5

Reservation of Rights to Contest

11

 

 

 

 

 

4.6

Transaction Costs

12

 

 

 

 

 

4.7

Reprorations

12

 

 

 

 

5.

DAMAGE/DESTRUCTION OR CONDEMNATION PRIOR TO CLOSING

12

 

 

 

 

6.

BROKERAGE

13

 

 

 

 

7.

DEFAULT AND REMEDIES

13

 

 

 

 

 

7.1

Pre-Closing Purchaser’s Remedies

13

 

 

 

 

 

7.2

Pre-Closing Seller’s Remedies

13

 

 

 

 

 

7.3

Post-Closing Remedies

14

 

 

 

 

8.

CONDITIONS PRECEDENT

14

 

 

 

 

 

8.1

Estoppel Certificates

14

 

 

 

 

 

8.2

Subordination, Non-Disturbance and Attornment Agreements

14

 

 

 

 

 

8.3

Property Estoppels

14

 

 

 

 

 

8.4

Owner Title Policy

14

 

 

 

 

 

8.5

Accuracy of Purchaser’ Representations and Warranties

14

 

 

 

 

 

8.6

Accuracy of Sellers’ Representations and Warranties

14

 

 

 

 

9.

REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF SELLER AND PURCHASER

15

 

 

 

 

 

9.1

Sellers’ Representations and Warranties

15

 

 

 

 

 

9.2

Purchaser’s Representations and Warranties

18

 

--------------------------------------------------------------------------------


 

 

9.3

Survival

20

 

 

 

 

 

9.4

Must-Take Agreements

20

 

 

 

 

 

9.5

Brokerage Commissions

21

 

 

 

 

 

9.6

Seller Covenants

21

 

 

 

 

 

9.7

Closing Conditions

22

 

 

 

 

10.

LIMITATION OF LIABILITY

23

 

 

 

 

11.

ESCROW

23

 

 

 

 

 

11.1

Opening of Escrow

23

 

 

 

 

 

11.2

Investment of Earnest Money

24

 

 

 

 

 

11.3

Conflicting Demands

24

 

 

 

 

 

11.4

Disputes

24

 

 

 

 

 

11.5

Escrow Instructions

24

 

 

 

 

12.

MISCELLANEOUS

24

 

 

 

 

 

12.1

Entire Agreement

24

 

 

 

 

 

12.2

Modifications

25

 

 

 

 

 

12.3

Time of Essence

25

 

 

 

 

 

12.4

Governing Law

25

 

 

 

 

 

12.5

Notices

25

 

 

 

 

 

12.6

“AS IS” SALE

25

 

 

 

 

 

12.7

TRIAL BY JURY; RESCISSION

28

 

 

 

 

 

12.8

Reports

28

 

 

 

 

 

12.9

Reporting Person

28

 

 

 

 

 

12.10

Section 1031 Exchange

28

 

 

 

 

 

12.11

Press Releases

28

 

 

 

 

 

12.12

Counterparts

29

 

 

 

 

 

12.13

Construction

29

 

 

 

 

 

12.14

Attorneys’ Fees

29

 

 

 

 

 

12.15

No Memorandum of Agreement

29

 

 

 

 

 

12.16

Severability

29

 

 

 

 

 

12.17

Assignment

29

 

--------------------------------------------------------------------------------


 

 

REAL ESTATE SALE AGREEMENT

 

THIS REAL ESTATE SALE AGREEMENT (this “Agreement”) is made effective as of
January 22, 2018 (the “Effective Date”), by and between EQC 600 WEST CHICAGO
PROPERTY LLC, a Delaware limited liability company (“EQC 600”) and EQC OPERATING
TRUST, a Maryland real estate investment trust (“EQC Trust”, EQC 600 and EQC
Trust, each a “Seller” and collectively, “Sellers”), and CHICAGO KINGSBURY, LLC,
a Delaware limited liability company (“Purchaser”).

 

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sellers and Purchaser agree as follows:

 

1.                                      PURCHASE AND SALE OF PROPERTY.  Subject
to and in accordance with the terms and conditions set forth in this Agreement,
Purchaser shall purchase from Sellers and Sellers shall sell to Purchaser
certain parcels of real estate owned by the parties set forth on Exhibits A-1
and A-2 attached hereto (each a “Real Property” and together the “Real
Properties”), together with: (a) all buildings, structures, and improvements
owned by Sellers and located on the Real Property (the “Improvements”); (b) any
and all of Sellers’ easements, benefits, rights, interests and privileges
appertaining to the Real Properties or Improvements, including, without
limitation, all right, title and interest of Sellers in, to and under (1) the
Declaration (as defined in that certain letter of even date herewith from
Sellers to Purchaser and countersigned by Purchaser (the “Company Disclosure
Letter”)), and (2) the Larrabee Garage Declaration (as defined in the Company
Disclosure Letter); (c) all right, title and interest of Sellers in and to all
leases, subleases, licenses, concessions, occupancy agreements and other
agreements affecting the Real Properties or any part thereof (“Leases”) which
are in effect as of the Closing Date (the “Assignable Leases”) (a list of the
tenants under the Leases in effect as of the Effective Date is attached as
Exhibit B-1 to the Company Disclosure Letter), including the right to all
security deposits and other amounts and instruments deposited pursuant to the
terms of the Assignable Leases (a list of the security deposits and other
amounts and instruments held by Sellers under the Leases is attached as
Exhibit B-2 to the Company Disclosure Letter (the “Security Deposits”)); (d) all
furniture, furnishings, fixtures, equipment, machinery, supplies and other
tangible personal property owned by Sellers, located on the Real Properties and
used solely in connection therewith including, without limitation, any logos,
designs, internet domain names, websites, social media accounts and telephone
exchange numbers but specifically excluding (i) any and all computer hardware
and software, (ii) any item containing a logo, name or mark identifying Sellers
or Sellers’ Affiliates (as defined in Section 10 below) and (iii) the items set
forth on Exhibit B-3 (the “Tangible Personal Property”); (e) to the extent
assignable, all right, title and interest of Sellers in and to (1) any and all
licenses, permits and other written authorizations consents, variances, waivers,
approvals and the like from any Governmental Authority(as defined in Section 9.1
below) or quasi-governmental entity or instrumentality affecting the ownership,
operation or maintenance of the Property and the Garage Conversion (as defined
in the Company Disclosure Letter) (the “Licenses and Permits”), (2) any plans
and specifications and (3) any guaranties and warranties, to the extent that the
foregoing are owned by Seller (the “Warranties”); (f) all right, title and
interest of Sellers under any maintenance, service, advertising, utility and
other contracts with respect to the operation of the Real Property and
Improvements (“Service Contracts”), and which are in effect as of the Closing
Date (but excluding (i) Service Contracts designated as “National” or
“Regional”, (ii) Service Contracts which are not freely assignable,
(iii) property management agreements and leasing brokerage agreements, including
without limitation, the Brokerage Agreements, and (iv) those Service Contracts
listed on Exhibit C-3 of the Company Disclosure Letter (the “Declined Service
Contracts”)) (“Assignable Service Contracts”) (a list of Service Contracts in
effect as of the Effective Date are attached as Exhibits C-1 and C-2 of the
Company Disclosure Letter); and (g) all right, title and interest of Sellers
under any contracts for work or improvements at the Property (“Construction
Contracts”), and which are in effect as of the Closing Date (but excluding
Construction Contracts which are not freely assignable) to the extent that

 

1

--------------------------------------------------------------------------------


 

work thereunder is not completed as of the Closing Date (“Assignable
Construction Contracts”) (lists of Construction Contracts in effect as of the
Effective Date are attached as Exhibits D-1 and D-2 of the Company Disclosure
Letter); all to the extent applicable to the period from and after the Closing
Date (as defined in Section 4 below) (except as expressly set forth to the
contrary in this Agreement.  Items (a) through (g) above, together with the Real
Property, are collectively referred to in this Agreement as the “Property”;
provided, however, the term “Property” expressly excludes all property owned by
property associations or tenants or other users or occupants of the Property,
all rights with respect to any refund of taxes applicable to any period prior to
the Closing Date, all rights to any insurance proceeds or settlements for events
occurring prior to Closing and all property in the management offices of the
Property owned by the Property Manager (as defined in Section 4.1 below).

 

2.                                      PURCHASE PRICE.

 

2.1                               Purchase Price. The total consideration to be
paid by Purchaser to Sellers for the Property is FIVE HUNDRED TEN MILLION AND
NO/100 DOLLARS ($510,000,000.00) (the “Purchase Price”).  The Purchase Price
shall be allocated as set forth on Exhibit E of the Company Disclosure Letter. 
At Closing, Purchaser shall pay to Sellers the Purchase Price, plus or minus the
prorations described in this Agreement (such amount, as adjusted, being referred
to as the “Cash Balance”).  Purchaser shall pay the Cash Balance by federal
funds wire transferred to an account designated by Sellers in writing.

 

2.2                               Earnest Money. Within three (3) Business Days
after execution of this Agreement, Purchaser shall deposit the sum of TWELVE
MILLION AND NO/100 DOLLARS ($12,000,000.00) (together with all interest earned
thereon, the “Earnest Money”) into a strict joint order escrow, and invested in
an interest-bearing account, with the title company identified in the Company
Disclosure Letter (the “Title Company”).  Except as otherwise set forth in this
Agreement, the Earnest Money shall be non-refundable and shall be applicable to
the Purchase Price at Closing.  The Earnest Money shall be held by the Title
Company in strict accordance with the terms and provisions of this Agreement.

 

2.3                               Independent Consideration.  As independent
consideration for this Agreement, Purchaser and Seller agree that if this
Agreement is terminated for any reason other than a Seller default, then Seller
shall be entitled to receive ONE HUNDRED AND 00/100 DOLLARS ($100.00) of the
Earnest Money as consideration for this Agreement (the “Independent
Consideration”).  If this Agreement is terminated for any reason other than a
Seller default, the Title Company shall immediately, and without further
instruction, disburse such sum to Seller from the Earnest Money prior to
returning the remaining amount of the Earnest Money to Purchaser, unless
Purchaser is not entitled to the return of the Earnest Money pursuant to the
provisions of this Agreement.  Except with respect to a termination due to a
Seller default, any reference to the return of the Earnest Money to Purchaser
pursuant to this Agreement, shall mean the Earnest Money, less the Independent
Consideration, which shall be disbursed to Seller.

 

3.                                      DUE DILIGENCE MATERIALS AND TITLE AND
SURVEY MATTERS.

 

3.1                               New Exception.  If, after the Effective Date,
there is an update of the Title Commitment (defined below) or Survey (as defined
in the Company Disclosure Letter) which first discloses an exception other than
those existing in the Title Commitment or Survey, arising after the Effective
Date (a “New Exception”), then, except to the extent that such New Exception is
a Permitted Exception (as defined in Section 3.2 below) (except it is expressly
agreed that Purchaser may object to a New Exception that is a Permitted
Exception under numbers 7 (if created by Seller), 8 and 9 listed on Exhibit F-2
to the Company Disclosure Letter, unless such

 

2

--------------------------------------------------------------------------------


 

New Exception is caused by or through Purchaser or does not materially and
adversely affect Purchaser or the Property), Purchaser shall have the right to
deliver a notice to Sellers (a “Title Notice”) objecting to such New Exception
within three (3) Business Days after delivery to Purchaser of the updated Title
Commitment or Survey that discloses the New Exception, and, unless such New
Exception constitutes a Mandatory Cure Matter (as defined in Section 3.2 below),
Sellers shall have the right for a period of three (3) Business Days after
delivery of Purchaser’s Title Notice to Sellers (“Seller Response Period”) to
provide written notice to Purchaser (“Sellers’ Response”) specifying whether or
not Sellers elect, by the Closing Date, to cause Title Insurer (as defined in
Section 3.2 below) to remove or endorse over any New Exception raised in
Purchaser’s Title Notice, it being understood that, except for the Mandatory
Cure Matters (as hereinafter defined), which Sellers shall be obligated to cure
(or to cause to be cured) on or before the Closing, Sellers may, but shall not
be required to, cause Title Insurer to remove or endorse over any New Exception
raised in Purchaser’s Title Notice.  If Sellers fail to provide Sellers’
Response within the Seller Response Period, Sellers will be deemed to have
elected not to cause Title Insurer to remove or endorse over any such New
Exception.  If Sellers elect, or are deemed to have elected, not to cause Title
Insurer to remove or endorse over one or more matters or exceptions to which
Purchaser has objected in its Title Notice, then on or prior to the date that is
three (3) Business Days after the expiration of the Seller Response Period,
Purchaser shall deliver to Sellers written notice that Purchaser has elected to
either (1) waive the matters or exceptions which Sellers have elected, or been
deemed to have elected, not to cause Title Insurer to remove or endorse over (in
which event such matters or exceptions shall be Permitted Exceptions and
Purchaser will close in accordance with the terms of this Agreement), or
(2) terminate this Agreement, in which event the Earnest Money shall be returned
to Purchaser, at which time this Agreement shall, without further action of the
parties, terminate and become null and void and neither party shall have any
further rights or obligations under this Agreement, except for those which
expressly survive termination of this Agreement.  Further, if Sellers elect to
cause Title Insurer to remove or endorse over any matters or exceptions and
fails to do so on or before the Closing Date (provided that Seller may extend
the Closing Date for such period as shall be reasonably required to cause Title
Insurer to remove or endorse over such matters and exceptions (but not exceeding
thirty (30) days)), Purchaser shall have the option, as its sole and exclusive
remedy, to either (i) waive the unsatisfied objections (in which event such
matters or exceptions shall be Permitted Exceptions) and close, or
(ii) terminate this Agreement, in which event the Earnest Money shall be
returned to Purchaser, at which time this Agreement shall, without further
action of the parties, terminate and become null and void and neither party
shall have any further rights or obligations under this Agreement, except for
those which expressly survive termination of this Agreement.  If Purchaser fails
to timely deliver a Title Notice with respect to any New Exception, then, except
for any Mandatory Cure Matter, such New Exception shall be deemed to be a
Permitted Exception.

 

3.2                               Certain Definitions.  For purposes of this
Agreement, the term “Title Commitment” shall mean the commitment for a 2006 ALTA
owner’s title insurance policy issued by the Title Company (in its capacity as
title insurer, “Title Insurer”) and attached to the Company Disclosure Letter as
Exhibit F-3; the term “Title Proforma” shall mean the form of proforma 2006 ALTA
owner’s policy of title insurance attached as Exhibit S to the Company
Disclosure Letter; the term “Permitted Exceptions” shall mean those items set
forth on Exhibit F-2 of the Company Disclosure Letter and incorporated herein,
and any other matters as agreed to by Sellers and Purchaser in accordance with
Section 3.1 above; and the term “Mandatory Cure Matter” shall mean any of the
following: (i) any mortgage lien assumed or created by, through or under any
Seller, (ii) any mechanics’ lien or materialmen’s lien resulting from work
performed for any Seller (but expressly excluding work performed by or for any
tenant), and (iii) any judgment lien, tax lien (other than taxes not yet due and
payable) or other lien securing a

 

3

--------------------------------------------------------------------------------


 

monetary amount, assumed or created by, through or under any Seller.  Each
Mandatory Cure Matter may be removed by endorsement or the payment of a
liquidated sum of money and Seller may use a portion of the Purchase Price to
affect such cure at the Closing.  For the avoidance of doubt, in no event shall
any Mandatory Cure Matter constitute a Permitted Exception.  If Purchaser
elects, in its sole and absolute discretion, to obtain a new survey or an update
to the Survey (a “New Survey”), the same shall be at Purchaser’s sole cost and
expense.

 

4.                                      CLOSING.  The payment of the Purchase
Price, the transfer of title to the Property, and the satisfaction of all other
terms and conditions of the transaction contemplated by this Agreement (the
“Closing”) shall occur on February 21, 2018 or such other date as mutually
agreed to by Sellers and Purchaser (such date, as the same may be extended
pursuant to the terms of this Agreement, is referred to herein as the “Closing
Date”), through escrow at the Title Company.  Provided that Purchaser is not in
default hereunder, if Purchaser’s lender will not be prepared to close on the
originally scheduled Closing Date, then Purchaser shall have the right to extend
the originally scheduled Closing Date for up to fifteen (15) days (the “First
Closing Extension”) by written notice of Purchaser’s election to extend
delivered to Sellers prior to 5:00 p.m. Chicago time on the date that is three
(3) Business Days before the originally scheduled Closing Date (the “First
Closing Extension Deadline”), which written notice shall (i) include the new
Closing Date to which Closing is being extended and (ii) be effective to extend
the Closing only if Sellers receive prior to the First Closing Extension
Deadline evidence that Purchaser has delivered to Title Company the sum of Two
Million and No/100 Dollars ($2,000,000.00) to be held and applied as Earnest
Money (for clarification, the aggregate Earnest Money deposit following
Purchaser’s exercise of its First Closing Extension right shall be Fourteen
Million and No/100 Dollars ($14,000,000.00)).  Provided that Purchaser is not in
default hereunder and that Purchaser shall have exercised its First Closing
Extension, if Purchaser’s lender will not be prepared to close on the Closing
Date as extended by the First Closing Extension, then Purchaser shall have the
right to extend the Closing Date as extended by the First Closing Extension for
up to an additional fifteen (15) days (the “Second Closing Extension”; the
fifteen (15) day extensions pursuant to the First Closing Extension and the
Second Closing Extension are each referred to as a “Closing Extension Period”)
by written notice of Purchaser’s election to extend delivered to Sellers prior
to 5:00 p.m. Chicago time on the date that is three (3) Business Days before the
Closing Date as extended by the First Closing Extension (the “Second Closing
Extension Deadline”), which written notice shall (i) include the new Closing
Date to which Closing is being extended and (ii) be effective to extend the
Closing only if Sellers receive prior to the Second Closing Extension Deadline
evidence that Purchaser has delivered to Title Company the sum of Two Million
and No/100 Dollars ($2,000,000.00) to be held and applied as Earnest Money (for
clarification, the aggregate Earnest Money deposit following Purchaser’s
exercise of its Second Closing Extension right shall be Sixteen Million and
No/100 Dollars ($16,000,000.00)).  If the date for Closing provided above falls
on a day which is not a Business Day, then the Closing Date will be the next
Business Day.

 

4.1                               Sellers’ Closing Deliveries.  At Closing, each
Seller shall execute (as necessary) and deliver to Purchaser (either through
escrow or as otherwise provided below) each of the documents described below
(with respect to each Real Property owned by it): (i) one original special
warranty deed in form attached hereto as Exhibit F-1 and otherwise acceptable to
Title Insurer, subject only to the Permitted Exceptions; (ii) two original
counterparts of a bill of sale and assignment and assumption of Assignable
Leases, Taken Service Contracts (as defined in the Company Disclosure Letter)
and Assignable Construction Contracts as to the applicable Real Property in the
form attached hereto as Exhibit G (the “Bill of Sale and General Assignment”);
(iii) one original notice letter to each of the tenants as to the applicable
Real Property, substantially in the form attached hereto as Exhibit H; (iv) one
original notice letter to each vendor or contractor as to the applicable Real
Property under an Assignable Service Contract or Assignable Construction
Contracts, substantially in the form attached hereto as Exhibit I; (v) one
original non-foreign affidavit, in the form attached hereto as Exhibit J; (vi)
one counterpart of the

 

4

--------------------------------------------------------------------------------


 

Joint Closing Statement (as defined in Section 4.3 below); (vii) one counterpart
of the final and agreed-upon closing statement prepared by the Title Company, in
its capacity as escrow agent, “Escrow Agent” (the “Escrow Agent’s Closing
Statement”); (viii) evidence of termination of all property management
agreements, including without limitation (a) any existing master property
management agreement with Equity Commonwealth Management LLC, a Delaware limited
liability company (“EQC Management”) as to the applicable Real Property, and
(b) any existing sub-management agreement with the property management company
identified in the Company Disclosure Letter (“Property Manager”) as to the
applicable Real Property; (ix) such transfer tax forms, prepared and submitted
in electronic format using https://mytax.illinois.gov/MyDec, as are required by
law as to the applicable Real Property, if any (the “Transfer Declarations”);
(x) to the extent assignable, assignments of such Sellers’ rights to any
security deposit that is not in the form of cash; (xi) a release letter of
certificate from each of (a) the Illinois Department of Revenue stating that no
assessed but unpaid tax penalties or interest are due under Section 9-902(d) of
the Illinois Income Tax Act, as amended, or 35 ILCS 120/5j of the Illinois
Compiled Statues, as amended; (b) from the Chicago Department of Revenue stating
that no assessed but unpaid tax penalties or interest are due under
Section 3-4-140 of the Chicago Uniform Revenue Procedures Ordinance, as amended;
and (c) from the Cook County Department of Revenue stating that no assessed but
unpaid tax penalties or interest are due under Article XI of the Cook
County, Illinois Revenue Ordinance, as amended; or in the absence of any such
letters, an indemnity agreement in the form attached hereto as Exhibit Q,
executed by Seller; and (xii) a certificate from the City of Chicago Department
of Water Management stating that a final reading of the water meter at the
Property has been made and full payment of all outstanding charges have been
received.  To the extent any Construction Contract is not assignable and the
work thereunder is not completed by the Closing Date, the parties shall in good
faith attempt to agree upon a delegation or other transfer of duties and rights
thereunder which comply with the terms and conditions of such Construction
Contract.  The Joint Closing Statement and Escrow Agent’s Closing Statement may
be signed in facsimile or PDF counterparts on the Closing Date.  To the extent
available and applicable, each Seller shall deliver all of the original Leases,
Taken Service Contracts (as defined in the Company Disclosure Letter),
Assignable Construction Contracts, keys and electronic pass cards or devices to
all entrance doors to, and equipment and utility rooms and vault boxes located
in, the Property, plans and specifications, Licenses and Permits pertaining to
such Sellers’ Real Property at the applicable Real Property.  To the extent
required by Title Insurer to issue the Owner Title Policy (defined in
Section 8.4 below), Seller agrees to deliver to Title Insurer such evidence of
Sellers’ organization, power and authority and such other documents as the Title
Insurer may reasonably require to issue the Owner Title Policy or to consummate
the transactions contemplated under this Agreement or the documents to be
executed and delivered by Sellers at Closing, including, without limitation, an
ALTA Statement and GAP Indemnity in the forms attached to the Company Disclosure
Letter as Exhibit T-1 and Exhibit T-2.

 

4.2                               Purchaser’s Closing Deliveries.  At Closing,
Purchaser shall deliver or cause to be delivered to Sellers, (i) two original
counterparts of each Bill of Sale and General Assignment, (ii) one counterpart
of the Joint Closing Statement, (iii) one counterpart of the Escrow Agent’s
Closing Statement, (iv) one counterpart of the Transfer Declarations (if any),
and (v) the Cash Balance described in Section 2 above.  Further, Purchaser shall
deliver to Title Insurer such evidence of Purchaser’s organization, power and
authority as Title Insurer may reasonably request, together with such other
documents as Title Insurer may reasonably require to issue the Owner Title
Policy or to consummate the transactions contemplated under this Agreement or
the documents to be executed and delivered by Purchaser at Closing.

 

5

--------------------------------------------------------------------------------


 

4.3                               Closing Prorations and Adjustments.  The
provisions of this Section 4.3 shall survive the Closing.  Sellers shall prepare
a statement of the prorations and adjustments required by this Agreement (the
“Joint Closing Statement”) and submit it to Purchaser for approval at least
three (3) Business Days prior to the Closing Date.  The items listed below are
to be prorated or adjusted as of the close of business on the Closing Date (it
being understood that, for purposes of prorations and adjustments, Sellers shall
be deemed the owner of the Property on the day immediately preceding the Closing
Date and Purchaser shall be deemed the owner of the Property as of the day of
the Closing Date (the “Adjustment Date”); provided, however, that in the event
any of the Leases provide that a tenant is to directly pay any of the expenses
set forth below in this Section 4.3 to a third party other than a Seller, then
such amount shall not be prorated).  The provisions of this Section 4.3 shall
survive the Closing.

 

4.3.1                     Taxes.  Real estate taxes for the Property shall be
prorated between Sellers and Purchaser on a cash basis, as of the Adjustment
Date, for the total actual real estate taxes due and payable during the full
year of Closing, regardless of the fact that such taxes are assessed for the
prior calendar year (“Total Actual Tax Amount”). If the Total Actual Tax Amount
for the year in which Closing occurs is not known as of the Closing Date, then
such proration shall be based on 105% of the most recently ascertainable tax
bill for the Property (“Total Estimated Tax Amount”).  The parties acknowledge
that real estate taxes in Illinois are payable a year in arrears and there shall
be no proration for any real estate taxes which are assessed for the year of
Closing (and payable the next year).  At or prior to the Closing Date, Sellers
shall have paid all real estate taxes for the Property due and payable during
the year of Closing and prior years, which if not paid prior to the Closing Date
would be delinquent (“Seller Tax Payment”).  Purchaser shall assume the payment
obligation for all real estate taxes for the Property which first become
delinquent after the Adjustment Date. At Closing, Sellers or Purchaser shall
receive a credit, as applicable, equal to the difference between (i) the Total
Actual Tax Amount or the Total Estimated Tax Amount, as applicable, divided by
three hundred sixty-five (365) and multiplied by the number of days in the
calendar year of Closing prior to the Adjustment Date, less (ii) if made, any
Seller Tax Payment. If the parties use the most recently ascertainable tax bill
for the purposes of calculating the proration hereunder, the parties shall
re-prorate the taxes upon receipt of the final tax bills for the year of
Closing, in accordance with Section 4.7 hereof.  After Closing, to the extent
that a credit or refund of real estate taxes is due to the owner of the Property
from the Cook County Treasurer, if and to the extent such payment has accrued
during and attributable to the period prior to Closing Date, Sellers shall be
entitled to such payment, and if and to the extent such payment has accrued
during and attributable to the period after the Closing Date, Purchaser shall be
entitled to such payment.  The costs associated with any contest of real estate
taxes yielding a credit or refund shall be paid by the party receiving the
benefit of such credit or refund (and if such is shared by Purchaser and Seller,
the costs shall be shared ratably based on the amount of the credit or refund
paid to each).

 

4.3.2                     Rent.  To the extent collected by Sellers prior to
Closing, the “minimum” or “base” rent paid by tenants under the Assignable
Leases for the calendar month in which the Closing occurs shall be prorated
between Purchaser and Sellers on the basis of the number of days of such month
the Property will have been owned by Purchaser and Sellers, respectively.  There
shall be no proration of any rent which is delinquent as of the Closing Date. 
Rent collected on or after the Closing Date shall be applied first to the month
of Closing, then to any delinquency existing for the period thereafter and then
to any delinquency for the period prior to Closing.  Purchaser shall cause any
rent

 

6

--------------------------------------------------------------------------------


 

applicable to the period prior to Closing to be remitted to Sellers if, as, and
when collected.  At Closing, Sellers shall deliver to Purchaser a schedule of
all delinquent rent.  In the event any delinquent rent is omitted from such
schedule, Sellers shall not be deemed to have waived their rights to such rent. 
Purchaser shall include the amount of delinquent rent in the first bills
thereafter submitted to the tenants in question after the Closing, and shall
continue to do so for three (3) months thereafter.  Purchaser shall promptly
deliver to Sellers a copy of each such bill submitted to tenants.  After such
three (3) month period following Closing, provided Sellers have obtained
Purchaser’s prior consent, which consent may be withheld in Purchaser’s sole and
absolute discretion, Sellers may pursue remedies directly against delinquent
tenants, but may not sue to evict or otherwise dispossess such tenants.  Any
percentage rent collected in connection with any Assignable Leases shall not be
prorated at Closing but shall be prorated after the applicable lease year is
over and total revenues and breakpoint have been reconciled under the applicable
Assignable Lease, with such revenues and breakpoint allocated evenly over the
year in which Closing occurs on a daily basis and any amount payable from one
party to the other shall be paid promptly after such reconciliation is required
under the applicable Assignable Lease.

 

4.3.3                     Security Deposits.  Purchaser shall receive a credit
at Closing in the amount of any cash security deposits set forth on Exhibit B-2
to the Company Disclosure Letter under the Assignable Leases.  In addition,
Sellers shall use commercially reasonable efforts to assign (to the extent
assignable) and deliver to Purchaser at Closing any and all letters of credit
and other instruments held by Sellers as security deposits under Assignable
Leases; provided, if such instrument is not assignable, then Sellers shall use
commercially reasonable efforts to provide Purchaser at Closing a substitute
instrument in favor of Purchaser and, unless and until such instrument is so
assigned or a substitute instrument is so provided, Sellers shall hold such
instrument in trust for Purchaser and shall draw upon such instrument and
deliver the proceeds thereof to Purchaser as and when requested by Purchaser in
writing, subject to the terms of the applicable Lease.

 

4.3.4                     Utilities.  Water, electric, telephone and all other
utility and fuel charges, fuel on hand (at cost plus sales tax), and any other
payments to utility companies shall be prorated.  If possible, utility
prorations will be handled by final meter readings on the Closing Date.  If
final readings are not possible, or if any such charges are not separately
metered, such charges will be prorated on a daily basis based on the most recent
period for which actual costs incurred are available.  Utility deposits shall be
returned to Sellers.

 

4.3.5                     Service Contracts.  Amounts due and prepayments under
Assignable Service Contracts (other than non-recurring, upfront payments by any
vendor to any Seller) shall be prorated.

 

4.3.6                     Fees Payable.  Assignable license and permit fees, and
similar fees and expenses of operation, including prepaid or accrued but unpaid
assessments under declarations or easement agreements shall be prorated.

 

4.3.7                     Tenant Inducement Costs, Leasing Commissions and
Construction Contracts.

 

4.3.7.1                                   Purchaser shall be responsible for the
payment of all of the following Tenant Inducement Costs (as defined below): 
(a) those specifically

 

7

--------------------------------------------------------------------------------


 

identified as Purchaser’s obligation on Exhibit K-1 of the Company Disclosure
Letter; and (b) those set forth in a Lease existing as of the Effective Date
which, pursuant to such Lease, do not relate to the current term of such Lease. 
In addition, Purchaser shall reimburse Sellers for the amount that Sellers pay
for any third-party legal services provided in connection with the negotiation
and entering into of any new Lease, subject to the amounts set forth on
Exhibit K-1 to the Company Disclosure Letter.

 

Sellers shall be responsible for the payment of those Tenant Inducement Costs
specifically identified as Sellers’ obligations on Exhibit K-1 to the Company
Disclosure Letter (the aggregate amount of which is estimated to be
$17,433,849.68 as of February 12, 2018 and subject to change based on the actual
Closing Date).

 

“Tenant Inducement Costs” means any amounts required under a Lease to be paid or
credited by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvement costs, lease buyout costs
(other than those accruing as a result of a buyout option executed by Purchaser
after the Closing Date, which buyout costs shall be Purchaser’s sole and
exclusive responsibility), moving, design, refurbishment and club membership
allowances, free rent, rent concessions or abatements of rent (with respect to
the current term of any of the Leases).

 

If, as of the Closing Date, Sellers shall have paid or provided a credit to the
tenant for any Tenant Inducement Costs for which Purchaser is responsible
pursuant to this Section 4.3.7, Sellers shall be credited with an amount equal
to such Tenant Inducement Costs.  If, as of the Closing Date, Sellers shall not
have paid or provided a credit to the tenant for any Tenant Inducement Costs for
which Sellers are responsible to have paid or provided a credit to the tenant
prior to the Closing Date in accordance with the provisions of this
Section 4.3.7, Purchaser shall be credited with an amount equal to such Tenant
Inducement Costs and Purchaser shall assume the obligation to pay the same.

 

4.3.7.2                                   Leasing Commissions.  Purchaser shall
be responsible for the payment of all of the following leasing commissions: 
(a) those specifically identified as Purchaser’s obligation on Exhibit K-2 of
the Company Disclosure Letter; (b) those which could become payable in
connection with a Lease from and after the Closing Date, pursuant to the
Brokerage Agreements (as defined in this Section 4.3.7.2), whether in connection
with a renewal, extension, expansion, failure to exercise a cancellation option,
“must take space” or otherwise, and (c) to the extent not described above, for
any “Protected Tenant” as listed on Exhibit K-2 to the Company Disclosure Letter
who enters into a lease following Closing, a commission to the listing broker
under a Brokerage Agreement calculated in accordance with the formulae set forth
on Exhibit K-2 of the Company Disclosure Letter.

 

Sellers shall be responsible for the payment of those leasing commissions
specifically identified as Sellers’ obligations on Exhibit K-2 to the Company
Disclosure Letter (the aggregate amount of which is estimated to be $207,145.48
as of February 12, 2018 and subject to change based on the actual Closing Date).

 

8

--------------------------------------------------------------------------------


 

“Brokerage Agreements” means those certain agreements described on Exhibit K-4
of the Company Disclosure Letter.

 

If, as of the Closing Date, Sellers shall have incurred any leasing commission
for which Purchaser is responsible pursuant to this Section 4.3.7, Sellers shall
be credited with an amount equal to such leasing commission.  If, as of the
Closing Date, Sellers shall not have incurred any leasing commission for which
Sellers are responsible to have paid prior to the Closing Date in accordance
with the provisions of this Section 4.3.7, Purchaser shall be credited with an
amount equal to such leasing commission and Purchaser shall assume the
obligation to pay the same.

 

4.3.7.3                                   Construction Contracts.  Purchaser and
Sellers shall each be responsible for the payment of amounts under Assignable
Construction Contracts as designated on Exhibit K-3 of the Company Disclosure
Letter (the aggregate amount of which is estimated to be $756,309.50 as of
February 12, 2018 and subject to change based on the actual Closing Date).

 

If, as of the Closing Date, Sellers shall have incurred any costs under
Assignable Construction Contracts for which Purchaser is responsible pursuant to
this Section 4.3.7, Sellers shall be credited with an amount equal to such
costs.  If, as of the Closing Date, Sellers shall not have incurred any costs
under Assignable Construction Contracts for which Sellers are responsible in
accordance with the provisions of this Section 4.3.7, Purchaser shall be
credited with an amount equal to such costs and Purchaser shall assume the
obligation to pay the same.

 

4.3.7.4                                   Cancellation Fee.  To the extent
required on the Company Disclosure Letter, Sellers shall provide a credit to
Purchaser at Closing for the payment of a cancellation fee as more particularly
described in the Company Disclosure Letter.

 

4.3.7.5                                   Work Credit.  Sellers shall provide a
credit to Purchaser at Closing in the amount of Four Million Eight Hundred
Fifty-Nine Thousand Nine Hundred Forty-Two and No/100 Dollars ($4,859,942.00)
for certain work at the Property as more particularly described in the Company
Disclosure Letter.

 

4.3.7.6                                   Accrued Time Off.  Sellers shall
provide a credit to Purchaser at Closing in the amount attributable to the value
of certain employee accrued but unused sick and/or vacation leave or paid time
off under the Master Services Agreement (as defined in the Company Disclosure
Letter) and the Taken Service Contracts (as defined in the Company Disclosure
Letter) through the Closing Date as more particularly described in the Company
Disclosure Letter.

 

4.3.7.7                                   Declaration Costs.  All costs and
expenses and amounts paid or payable under the Declaration and the Larrabee
Garage Declaration shall be prorated through the Adjustment Date.  If invoices
for any of such charges or expenses through the Adjustment Date are unavailable
on the Closing Date, Sellers and Purchaser agree to rely on estimates based on
the best information available.  Sellers shall be responsible for paying the
amounts accruing prior to

 

9

--------------------------------------------------------------------------------


 

the Adjustment Date and the Purchaser shall be responsible for the payment of
all amounts accruing after the Adjustment Date.

 

If any item of income or expense set forth in this Section 4.3 is based on an
estimate or is to be determined after Closing, then Sellers and Purchaser shall
make, and each shall be entitled to, an appropriate reproration to each such
item promptly when accurate information becomes available.  Any amounts due from
one party to the other as a result of such reproration shall be paid promptly in
cash to the party entitled thereto.  Sellers and Purchaser hereby covenant and
agree to make available to each other for review such records as are necessary
to complete such reprorations.  The provisions of this Section 4.3 shall survive
the Closing.

 

4.4                               Tenant Reimbursements.  Tenants under the
Leases are currently paying Sellers certain amounts (referred to herein as
“Tenant Reimbursements”) based on Sellers’ estimates for real estate taxes and
assessments, common area maintenance, operating expenses and similar expenses of
Sellers (collectively, “Seller Expenses”).

 

4.4.1                     For the Calendar Year of the Closing.  To the extent
collected by Sellers prior to Closing, Tenant Reimbursements paid by tenants
under the Assignable Leases for the calendar month in which the Closing occurs
shall be prorated between Purchaser and Sellers based on the number of days of
such month the Property will have been owned by Purchaser and Sellers,
respectively.  There shall be no proration of such Tenant Reimbursements which
are delinquent as of Closing.  Tenant Reimbursements collected on or after the
Closing Date shall be applied to such period as the tenant may direct, or if
there is no such direction, first to the month of Closing, then to any
delinquency existing for the period thereafter and then to any delinquency for
the period prior to Closing.  Purchaser shall cause any Tenant Reimbursements
applicable to the period prior to Closing to be remitted to Sellers if, as, and
when collected.  At Closing, Sellers shall deliver to Purchaser a schedule of
all delinquent Tenant Reimbursements.  In the event any delinquent Tenant
Reimbursements are omitted from such schedule, Sellers shall not be deemed to
have waived their rights to such amounts.  Purchaser shall include the amount of
delinquent Tenant Reimbursements in the first bills thereafter submitted to the
tenants in question after the Closing, and shall continue to do so for three
(3) months thereafter.  Purchaser shall promptly deliver to Sellers a copy of
each such bill submitted to tenants.  After such three (3) month period, Sellers
may pursue remedies directly against delinquent tenants, but may not sue to
evict or otherwise dispossess such tenants.

 

Not later than ninety (90) days after the end of the calendar year in which
Closing occurs, Purchaser shall determine the Tenant Reimbursements paid to
Sellers by tenants and Seller Expenses for the portion of the calendar year in
which the Closing occurs that Sellers owned the Property.   Sellers shall
provide to Purchaser the information necessary to make such determination.  If
the amount of Tenant Reimbursements collected by Sellers for such year is less
than the amount of Seller Expenses for such year, then Purchaser shall promptly
remit the difference to Sellers.  If the amount of Tenant Reimbursements
collected by Sellers for the calendar year in which the Closing occurs exceeds
the amount of Seller Expenses paid by Sellers for such year, then Sellers shall
remit such excess amounts to Purchaser.  Upon receipt of such excess amounts,
Purchaser shall be thereafter obligated to promptly remit the applicable portion
to the particular tenants entitled thereto.  Purchaser shall indemnify, defend
and hold Sellers and Sellers’ Affiliates harmless from and against any losses,
claims, damages and liabilities, including, without limitation, reasonable
attorneys’ fees and expenses incurred in connection therewith, arising out of or
resulting from Purchaser’s failure to remit any

 

10

--------------------------------------------------------------------------------


 

amounts actually received from Sellers to tenants in accordance with the
provisions hereof.  The provisions of this Section 4.4.1 shall survive Closing.

 

4.4.2                     For Prior Calendar Years.  Sellers shall be
responsible for the reconciliation with tenants of Tenant Reimbursements and
Seller Expenses for any calendar year prior to that in which the Closing
occurs.  To the extent any reconciliation are not completed as of Closing, if
the amount of Tenant Reimbursements collected by Sellers for such prior years is
less than the amount of Seller Expenses for such period, then Sellers shall be
entitled to bill such tenants and retain any such amounts due from tenants.  If
the amount of Tenant Reimbursements collected by Sellers for such prior calendar
year exceeds the amount of Seller Expenses with respect to such period, then, to
the extent required under the terms of the Leases, Sellers shall remit such
excess amounts to the applicable tenants.  In connection with the foregoing,
Sellers shall be permitted to make and retain copies of all Leases and all
billings concerning Tenant Reimbursements for such prior years, and Purchaser
covenants and agrees to provide Sellers with reasonable access to the books and
records pertaining to such Tenant Reimbursements, and to otherwise cooperate
with Sellers (at no cost to Purchaser) for the purpose of enabling Sellers to
adequately respond to any claim by tenants for reimbursement of Tenant
Reimbursements previously paid by such tenants.  The provisions of this
Section 4.4.2 shall survive the Closing.

 

4.4.3                     Other Costs.  Notwithstanding the foregoing, if a
tenant makes a payment to either Purchaser or a Seller with respect to any other
amount owed to a Seller (for example reimbursement for a tenant improvement
overrun) such amount shall be for the account of Sellers and if collected by
Purchaser, shall be promptly paid to Sellers.  In addition, if Sellers bill
certain amounts to a tenant in arrears (for example, reimbursement by a tenant
for certain utility costs incurred by Sellers or charges for specific services
provided by Sellers), at Sellers’ written request, Purchaser shall include the
amount of any such arrearages in the first bills thereafter submitted to the
tenants in question after the Closing, and shall continue to do so for three
(3) months thereafter.  Purchaser shall promptly deliver to Sellers a copy of
each such bill submitted to tenants.  If a tenant makes a payment to either
Purchaser or Sellers with respect to any such arrearage owed to Sellers, such
amount shall be for the account of Sellers and, if collected by Purchaser, shall
be promptly paid to Sellers.  After such three (3) month period, Sellers may
pursue remedies directly against delinquent tenants for such arrearages, but may
not sue to evict or otherwise dispossess such tenants.  The provisions of this
Section 4.4.3 shall survive the Closing.

 

4.4.4                     Rent Paid in Arrears.  For any tenant or other user of
the Property that makes rent payments in arrears pursuant to such tenant’s or
user’s lease or other agreement with a Seller (including, without limitation,
any parking garage operator, if applicable).  Purchaser agrees that upon
Purchaser’s receipt of any rent payment from any such tenant or other user that
is for any period of time prior to the Closing Date, Purchaser shall promptly
pay to Sellers the portion of such payment that applies to the period of time
prior to the Closing Date.  The provisions of this Section 4.4.4 shall survive
the Closing.

 

4.5                               Reservation of Rights to Contest. 
Notwithstanding anything to the contrary contained in this Agreement, Sellers
reserve the right to meet with governmental officials and to contest any
reassessment or assessment of the Property or any portion thereof and to attempt
to obtain a refund for any taxes previously paid or to obtain a reduction of any
assessment

 

11

--------------------------------------------------------------------------------


 

applicable to the period prior to Closing.  In connection with any refund
received by Purchaser or Sellers applicable to a fiscal tax year in which
Closing occurs, Sellers shall retain all rights with respect to any refund of
taxes applicable to any period prior to the Closing Date.

 

4.6                               Transaction Costs.  Except as otherwise
specifically set forth in this Agreement, the closing costs and other costs
incurred in connection with the transactions contemplated by this Agreement
shall be paid as follows:  (a) Sellers shall pay for (i) the premium for issuing
the Owner Title Policy, with extended coverage, (ii) any additional premiums
chargeable for any endorsements to the Owner Title Policy, requested by Seller,
to insure over any matter properly objected to by Purchaser and for which Seller
provided Purchaser assurances, (iii) one-half (½) of all escrow fees payable to
Escrow Agent, (iv) all transfer taxes, sales taxes and similar charges, if any,
imposed by Cook County and the State of Illinois which are applicable to the
transfer of the Property to Purchaser and, if applicable, the transfer tax
imposed upon the Sellers’ by City of Chicago ordinance and known as the “C.T.A.
portion” (currently $1.50/$500 of consideration), (v) all recording and filing
charges in connection with the instruments by which Sellers convey the Property
(vi) all costs of the Survey, and (vii) the commission due Sellers’ Broker; and
(b) Purchaser shall pay for (i) all premiums and charges of the Title Company
for any and all endorsements to the Owner’s Title Policy requested by Purchaser,
(ii) one-half (½) of all escrow fees payable to Escrow Agent, (iii) if
applicable, the transfer tax imposed upon the Purchaser by City of Chicago
ordinance (currently $3.75/$500 of consideration), and (iv) all costs of the New
Survey (but only if the Closing occurs).  Sellers and Purchaser shall be
responsible for the fees of their respective attorneys.

 

4.7                               Reprorations.  Notwithstanding anything
contained herein to the contrary, all reprorations contemplated by this
Agreement shall be completed on or prior to the later of (i) the one (1) year
anniversary of Closing, or (ii) April 1, 2019 (such later date, the “Reproration
Date”) (subject to extension solely as necessary due to the unavailability of
final information, but in no event to exceed six (6) months after the
Reproration Date).  The provisions of this Section 4.7 shall survive the
Closing.

 

5.                                      DAMAGE/DESTRUCTION OR CONDEMNATION PRIOR
TO CLOSING.  If, prior to Closing, the Property, or any part thereof shall be
condemned, destroyed, or damaged by fire or other casualty, Sellers shall
promptly so notify Purchaser.  In the event of a Material Loss (as hereinafter
defined), either Sellers or Purchaser shall have the option to terminate this
Agreement by giving notice to the other party within thirty (30) days of the
date Sellers provide notice to Purchaser of the Material Loss (but no later than
the Closing).  If either (x) the condemnation, destruction or damage does not
result in a Material Loss or (y) the condemnation, destruction or damage does
result in a Material Loss and neither Sellers nor Purchaser provides notice to
the other party within such thirty (30) day period of its election to terminate
this Agreement, then Sellers and Purchaser shall consummate the transaction
contemplated by this Agreement notwithstanding such condemnation, destruction or
damage.  If the transaction contemplated by this Agreement is consummated, then
(i) in the case of a condemnation, Purchaser shall be entitled to receive any
condemnation proceeds (ii) in the case of a casualty, Purchaser shall be
entitled to receive (A) any proceeds of insurance under any policy(ies) of
insurance applicable to the destruction or damage of the Property, (B) the
amount of any deductible, and (C) any remaining cost to repair not covered by
Sellers’ insurance (if any); all net of repair costs incurred by Sellers, and
(iii) Sellers shall, at Closing, execute and deliver to Purchaser all customary
proofs of loss and other similar items.  In addition, in the event Closing
occurs, Purchaser shall deliver to Sellers at Closing a release in form
reasonably satisfactory to Sellers and Purchaser whereby Purchaser releases
Sellers from all ongoing liability and/or claims in connection with such
condemnation or casualty conditioned upon Purchaser’s receipt of the items set
forth in (i) and/or (ii) above, as applicable.  If either party elects to
terminate this Agreement in accordance with this Section 5, the Earnest Money
shall be returned to Purchaser, at which time this Agreement shall, without
further action of the parties, terminate and

 

12

--------------------------------------------------------------------------------


 

become null and void and neither party shall have any further rights or
obligations under this Agreement, except for those which expressly survive
termination of this Agreement.  For purposes of this Section 5, (a) a “Material
Loss” means condemnation, damage or destruction that is reasonably estimated by
Seller’s insurer or appraiser to cost or be valued (as the case may be) at more
than the Loss Threshold (as applicable to the terminating party) as to the
Property or any portion thereof; (b) “Loss Threshold” means Two Million and
No/100 Dollars ($2,000,000.00) as to the Purchaser and Eight Million and No/100
Dollars ($8,000,000.00) as to the Seller.

 

6.                                      BROKERAGE.  Sellers agree to pay
(pursuant to a separate agreement) upon Closing (but not otherwise) and, upon
receipt by Sellers of an invoice, a W-9, a lien waiver and any other items
required by the Title Insurer, a brokerage commission due to the Brokerage
Company identified in the Company Disclosure Letter.  Sellers and Purchaser
shall each indemnify and hold the other harmless from and against any and all
claims of all other brokers and finders claiming by, through or under the
indemnifying party and in any way related to the sale and purchase of the
Property, this Agreement or otherwise, including, without limitation, attorneys’
fees and expenses incurred by the indemnified party in connection with such
claim.

 

7.                                      DEFAULT AND REMEDIES.

 

7.1                               Pre-Closing Purchaser’s Remedies. 
Notwithstanding anything to the contrary contained in this Agreement, if Closing
does not occur due to a Seller default, then, as Purchaser’s sole and exclusive
remedy hereunder and at Purchaser’s option, either (a) the Earnest Money shall
be returned to Purchaser and Purchaser shall be entitled to reimbursement of all
of Purchaser’s actual third-party out-of-pocket costs and expenses incurred by
Purchaser in connection with this Agreement up to, but not in excess of, Four
Hundred Thousand and No/100 Dollars ($400,000.00), upon payment of which by
Sellers to Purchaser, this Agreement shall, without further action of the
parties, terminate and become null and void and neither party shall have any
further rights or obligations under this Agreement, except for those which
expressly survive termination of this Agreement, or (b) upon written notice to
Sellers not more than thirty (30) days after Purchaser becomes aware of such
default, and provided an action is filed within forty-five (45) days thereafter,
Purchaser may seek specific performance of this Agreement, provided that if the
remedy of specific performance is unavailable to Purchaser following a default
by Seller hereunder, then Purchaser may pursue any and all remedies available at
law or in equity.  Purchaser’s failure to seek remedies under clause (b) as
aforesaid shall constitute its election to proceed under clause (a) above.

 

7.2                               Pre-Closing Seller’s Remedies.  PURCHASER AND
SELLERS ACKNOWLEDGE THAT IT WOULD BE EXTREMELY IMPRACTICAL AND DIFFICULT TO
ASCERTAIN THE ACTUAL DAMAGES WHICH WOULD BE SUFFERED BY SELLERS IF PURCHASER
FAILS TO CONSUMMATE THE PURCHASE AND SALE CONTEMPLATED HEREIN FOR ANY REASON
OTHER THAN SELLERS’ DEFAULT HEREUNDER OR THE FAILURE OF A CONDITION PRECEDENT TO
PURCHASER’S OBLIGATION TO CLOSE HEREUNDER.  PURCHASER AND SELLERS HAVE
CONSIDERED CAREFULLY THE LOSS TO SELLERS OCCASIONED BY TAKING THE PROPERTY OFF
THE MARKET AS A CONSEQUENCE OF THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT,
THE EXPENSES OF SELLERS INCURRED IN CONNECTION WITH THE PREPARATION OF THIS
AGREEMENT AND SELLERS’ PERFORMANCE HEREUNDER, AND THE OTHER DAMAGES, GENERAL AND
SPECIAL, WHICH PURCHASER AND SELLERS REALIZE AND RECOGNIZE SELLERS WILL SUSTAIN
BUT WHICH SELLERS CANNOT AT THIS TIME CALCULATE WITH ABSOLUTE CERTAINTY.  BASED
ON ALL THOSE CONSIDERATIONS, PURCHASER AND

 

13

--------------------------------------------------------------------------------


 

SELLERS HAVE AGREED THAT THE DAMAGE TO SELLERS IN SUCH EVENT WOULD REASONABLY BE
EXPECTED TO BE EQUAL TO THE SUM OF THE EARNEST MONEY.  ACCORDINGLY, IF CLOSING
DOES NOT OCCUR FOR ANY REASON OTHER THAN SELLERS’ DEFAULT HEREUNDER OR THE
FAILURE OF A CONDITION PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE HEREUNDER,
THEN SELLERS SHALL HAVE THE RIGHT, AS ITS SOLE AND EXCLUSIVE REMEDY, TO RETAIN
THE EARNEST MONEY AS FULL AND COMPLETE LIQUIDATED DAMAGES.  NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS SECTION 7.2 SHALL LIMIT ANY INDEMNIFICATION
OBLIGATION OF PURCHASER UNDER THIS AGREEMENT.

 

7.3                               Post-Closing Remedies.  After Closing, Sellers
and Purchaser shall, subject to the terms and conditions of this Agreement
(including without limitation Section 10 below), have such rights and remedies
as are available at law or in equity, except that neither Sellers nor Purchaser
shall be entitled to recover from the other consequential or special damages.

 

8.                                      CONDITIONS PRECEDENT.

 

8.1                               Estoppel Certificates.  As a condition to
Purchaser’s obligation to close hereunder, Purchaser shall have received certain
tenant estoppel certificates outlined in the Company Disclosure Letter on or
before the date that is two (2) Business Days prior to the Closing.

 

8.2                               Subordination, Non-Disturbance and Attornment
Agreements.  Purchaser and Sellers have agreed as to the matter of
subordination, non-disturbance and attornment agreements as outlined in the
Company Disclosure Letter.

 

8.3                               Property Estoppels.  As a condition to
Purchaser’s obligation to close hereunder, Purchaser shall have received the
Property Estoppels outlined in the Company Disclosure Letter on or before the
date that is two (2) Business Days prior to the Closing.

 

8.4                               Owner Title Policy.  As a condition to the
obligations of Purchaser to close hereunder, the Title Issuer is prepared to
issue, subject only to receipt of payment therefor at Closing, a 2006 ALTA
owner’s policy of title insurance, with extended coverage, issued by the Title
Insurer in the name of Purchaser and in a face amount equal to the Purchase
Price, insuring fee simple title to the Property subject only to those matters
set forth in the Title Proforma together with any New Exception that becomes a
Permitted Exception as provided in Section 3.1 above (the “Owner Title Policy”).

 

8.5                               Accuracy of Purchaser’ Representations and
Warranties.  As a condition to the obligations of Sellers to close hereunder,
each of Purchaser’s representations and warranties set forth in Section 9.2
below shall be materially true and correct as of the Closing, and the failure of
such condition shall be deemed a breach by Purchaser hereunder entitling Sellers
to exercise the remedies set forth in Section 7.

 

8.6                               Accuracy of Sellers’ Representations and
Warranties.  As a condition to the obligations of Purchaser to close hereunder,
each of Sellers’ representations and warranties set forth in Section 9.1 below
and in Section 8 of the Company Disclosure Letter shall be materially true and
correct as of the Closing Date.  If the foregoing condition is not satisfied and
(a) such failure would result in a material adverse effect on the Property or
Purchaser, and (b) Sellers have not cured such failure to Purchaser’s reasonable
satisfaction as of the Closing Date (provided that

 

14

--------------------------------------------------------------------------------


 

Sellers shall have the right but not the obligation, in their sole and absolute
discretion, by written notice delivered to Purchaser on or before the then
scheduled Closing Date (as may have been extended hereunder), to extend the
Closing Date for a period not to exceed thirty (30) days to cure such failure),
then Purchaser, as Purchaser’s sole remedy, shall have the right to terminate
this Agreement by delivering written notice thereof to Sellers on the Closing
Date, and upon timely delivery of such written notice to Sellers, this Agreement
shall, without further action of the parties, terminate and become null and void
and neither party shall have any further rights or obligations under this
Agreement, except for those which expressly survive termination of this
Agreement.  If Purchaser does not terminate this Agreement pursuant to its
rights under this Section 8.6, then such representations and warranties shall be
deemed modified to take into account any such fact of which Purchaser was aware
prior to or at Closing.  In the event Purchaser closes with knowledge that a
representation or warranty is untrue, Purchaser is prohibited from making any
claims against Sellers as a result thereof.

 

9.                                      REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS OF SELLER AND PURCHASER.

 

9.1                               Sellers’ Representations and Warranties. 
Subject to Section 9.3 below, each Seller makes the representations and
warranties to Purchaser as to the following matters, as to itself and any Real
Property which it owns, as of the Effective Date and as of the Closing Date:

 

9.1.1                     Organization and Authority.  Each Seller is duly
organized and in good standing under the laws of the state of its organization. 
Sellers have the power and authority under their respective organizational
documents to sell, transfer, convey and deliver the Property to be sold
hereunder and to carry out Sellers’ obligations hereunder, and all action and
approvals required thereunder have been duly taken and obtained.

 

9.1.2                     No Conflict.  The execution and delivery of this
Agreement, the consummation of the transactions provided for herein and the
fulfillment of the terms hereof will not (a) result in a breach of any of the
terms or provisions of, or constitute a default under, any provision of such
Sellers’ organizational documents, (b) violate any judgment, order, injunction,
decree, regulation or ruling of any court or governmental authority applicable
to Sellers; or (c) to Seller’s Knowledge, violate any law to which the Sellers
or any Property are subject.

 

9.1.3                     Condemnation.  There is no pending eminent domain,
condemnation suit or action with respect to the Property, and no Seller has
received from any Governmental Authority any written notice that any
condemnation action has been filed or contemplated against the Property or any
part thereof.

 

9.1.4                     Litigation.  Except as set forth on Exhibit O of the
Company Disclosure Letter, no Seller has been served with any litigation which
is threatened in writing (and has not been resolved) or pending against such
Seller with respect to its ownership or operation of the Property.

 

9.1.5                     Executive Order.

 

(a)                                 Sellers are in compliance with the
requirements of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 23, 2001)
(the “Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and in any

 

15

--------------------------------------------------------------------------------


 

enabling legislation or other Executive Orders or regulations in respect thereof
(the Order and such other rules, regulations, legislation, or orders are
collectively called the “Orders”).  Further, Sellers covenant and agree to make
its policies, procedures and practices regarding compliance with the Orders, if
any, available to Purchaser for its review and inspection during normal business
hours and upon reasonable prior notice.

 

(b)                                 Sellers hereby represent and warrant that
Sellers:

 

(i)                                     are not listed on the Specially
Designated Nationals and Blocked Persons List maintained by OFAC pursuant to the
Order and/or on any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable Orders (such lists are collectively referred to as the
“Lists”);

 

(ii)                                  are not a person who has been determined
by competent authority to be subject to the prohibitions contained in the
Orders; or

 

(i)                                     are not owned or controlled by, nor acts
for or on behalf of, any person on the Lists or any other person who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.

 

(c)                                  Sellers hereby covenant and agree that if
Sellers obtain knowledge that Sellers become listed on the Lists or is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Sellers shall immediately notify Purchaser
in writing, and in such event, Purchaser shall have the right to terminate this
Agreement without penalty or liability to Sellers immediately upon delivery of
written notice thereof to Sellers.  In such event, Sellers shall return and/or
cause to be returned to Purchaser the Earnest Money, at which time this
Agreement shall, without further action of the parties, terminate and become
null and void and neither party shall have any further rights or obligations
under this Agreement, except for those which expressly survive termination of
this Agreement.

 

The foregoing representation, warranties and covenants in this Section 9.1.5
shall not apply, relate to or otherwise encompass any owners of publicly traded
shares of any affiliate of any Seller, about which Sellers make no
representations, warranties or covenants.

 

9.1.6                     Foreign Corrupt Practices Act.  Neither Sellers nor,
to Sellers’ knowledge, any of its subsidiaries or affiliates, nor any director,
officer, agent, employee or other person associated with or acting on behalf of
the Sellers or any of its subsidiaries or affiliates (other than any owners of
publicly traded shares of any affiliate of Sellers, about which Sellers make no
representations), (i) has violated or is in violation of any provision of any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions or
any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, the U.K. Bribery Act 2010, or any other similar law, including, in each
case, the rules and regulations thereunder, (ii) has taken, is currently taking
or will take any action in

 

16

--------------------------------------------------------------------------------


 

furtherance of an offer, payment, gift or anything else of value, directly or
indirectly, to any person while knowing that all or some portion of the money or
value will be offered, given or promised to anyone to improperly influence
official action, to obtain or retain business or otherwise to secure any
improper advantage or (iii) has otherwise made any bribe, rebate, payoff,
influence payment, unlawful kickback or other unlawful payment.

 

9.1.7                     Violations.  To each Seller’s Knowledge and except as
set forth on Exhibit R of the Company Disclosure Letter, Sellers’ have not
received written notice from any federal, state or local government that any
condition at the Real Property constitutes a violation, in any material respect,
of any federal, state or local law, ordinance, regulation or rule including,
without limitation, any environmental laws.

 

9.1.8                     Bankruptcy.  Sellers have not (a) made a general
assignment for the benefit of creditors, (b) filed any voluntary petition in
bankruptcy or, to Sellers’ Knowledge, suffered the filing of any involuntary
petition by Sellers’ creditors, (c) suffered the appointment of a receiver to
take possession of all, or substantially all, of Sellers’ assets, (d) suffered
the attachment or other judicial seizure of all, or substantially all, of
Sellers’ assets, (e) admitted in writing its inability to pay its debts as they
come due, or (f) made an offer of settlement, extension or composition to its
creditors generally.

 

9.1.9                     Rent Roll.  The rent roll delivered to Purchaser by
Sellers on December 20, 2017 is the operational rent roll used by Sellers in the
operation and management of the Property and, to Seller’s Knowledge, is not
materially inaccurate or misleading.

 

9.1.10              Leases.  Sellers make the representations with respect to
Leases as set forth in the Company Disclosure Letter.

 

9.1.11              Leasing Costs.  Except as set forth on Exhibit K-1 of the
Company Disclosure Letter (including amounts for which a credit will be given by
Sellers to Purchaser at Closing), there are no Tenant Inducement Costs and,
except as set forth on Exhibit K-2 of the Company Disclosure Letter (including
amounts for which a credit will be given by Sellers to Purchaser at Closing),
there are no leasing commissions, in each case payable by Seller, as landlord
under any Lease, that will be due or payable with respect to the current term of
any of the Leases.

 

9.1.12              Service Contracts.  Sellers make the representations with
respect to Taken Service Contracts (as defined in the Company Disclosure Letter)
as set forth in the Company Disclosure Letter.

 

9.1.13              Garage Conversion.  Sellers make the representations with
respect to Garage Conversion (as defined in the Company Disclosure Letter) as
set forth in the Company Disclosure Letter.

 

9.1.14              Accrued Time Off.  Except as set forth in that certain
invoice to Sellers from Vendor (as defined in the Company Disclosure Letter)
reflecting the date of January 31, 2018, which invoice shall be updated through
Closing, to Sellers’ Knowledge, there are no payments for Accrued Time Off for
the period prior to the Closing Date due from Seller under the Master Services
Agreement and the Taken Service Contracts and payable after the Closing Date.

 

17

--------------------------------------------------------------------------------


 

9.1.15              Employees.  No Seller currently has any employees.

 

9.1.16              ERISA.  (a) Neither Seller is an “employee benefit plan”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) that is subject to Title I of ERISA or a
“plan” within the meaning of and subject to Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”), (b) neither Seller’s assets constitute
“plan assets” within the meaning of 29 C.F.R. §2510.3-101, as modified by
Section 3(42) of ERISA, and (c) neither Seller is a “governmental plan” within
the meaning of Section 3(32) of ERISA, and the execution of this Agreement and
the sale of the Property by Sellers is not subject to state statutes regulating
investments of and fiduciary obligations with respect to governmental plans.

 

The terms “Governmental Authority” and “Governmental Authorities” mean the
United States of America, the state, the county and city where the Property is
located, and any other political subdivision in which the Property is located or
that exercises jurisdiction over the Property, and any agency, department,
commission, board, bureau, property owners association, utility district, flood
control district, improvement district, or similar district, or other
instrumentality of any of them.

 

All references in this Agreement or in the Company Disclosure Letter to
“Sellers’ Knowledge” or words of similar import (whether or not such words may
be capitalized), shall refer only to the conscious actual (and not implied or
constructive) knowledge of the Sellers’ Representatives (as defined in the
Company Disclosure Letter) and shall not be construed to refer to the knowledge
of any other member, officer, director, trustee, shareholder, venturer,
consultant, employee, agent, property manager or representative of Sellers,
their partners or members (including without limitation Sellers’ counsel,
Property Manager or any broker), or of any affiliate of any of the foregoing, or
to impose or have imposed upon the Sellers’ Representatives any duty to
investigate the matters to which such knowledge, or the absence thereof,
pertains (except that Sellers’ Representatives has requested that the individual
employee of Property Manager with direct responsibility for managing each Real
Property provide Sellers’ Representatives with information known to such
individual that is salient to the representations given in this Section 9.1
above and in Section 8 of the Company Disclosure Letter).  There shall be no
personal liability on the part of the Sellers’ Representatives or any employee
of Property Manager arising out of any representations or warranties made
herein.  All references herein to “written notice” having been given to Sellers
shall include only those notices received by the Sellers’ Representatives. 
Seller represents that the Sellers’ Representatives are those persons
responsible for overseeing the sale, management and operation of the Property.

 

9.2                               Purchaser’s Representations and Warranties. 
Subject to Section 9.3 below, Purchaser makes the representations and warranties
to Seller as to the following matters as of the Effective Date and as of the
Closing Date.

 

9.2.1                     ERISA.  (a) Purchaser is not an “employee benefit
plan” within the meaning of Section 3(3) of ERISA that is subject to Title I of
ERISA or a “plan” within the meaning of and subject to Section 4975 of Code, (b)
Purchaser’s assets do not constitute “plan assets” within the meaning of 29
C.F.R. §2510.3-101, as modified by Section 3(42) of ERISA, and (c) Purchaser is
not a “governmental plan” within the meaning of Section 3(32) of ERISA, and the
execution of this Agreement and the purchase of the Property by Purchaser is not
subject to state statutes regulating investments of and fiduciary obligations
with respect to governmental plans.

 

18

--------------------------------------------------------------------------------


 

9.2.2                     Organization and Authority.  Purchaser is duly
organized and in good standing under the laws of the state of its organization. 
Purchaser has the power and authority under its organizational documents to
perform its obligations hereunder, and all action and approvals required
thereunder have been duly taken and obtained.

 

9.2.3                     No Conflict.  The execution and delivery of this
Agreement, the consummation of the transactions provided for herein and the
fulfillment of the terms hereof will not result in a breach of any of the terms
or provisions of, or constitute a default under, any provision of Purchaser’s
organizational documents.

 

9.2.4                     No Bankruptcy.  Purchaser has not (a) made a general
assignment for the benefit of creditors, (b) filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition by Purchaser’s
creditors, (c) suffered the appointment of a receiver to take possession of all,
or substantially all, of Purchaser’s assets, (d) suffered the attachment or
other judicial seizure of all, or substantially all, of Purchaser’s assets,
(e) admitted in writing its inability to pay its debts as they come due, or
(f) made an offer of settlement, extension or composition to its creditors
generally.

 

9.2.5                     Executive Order.

 

(a)                                 Purchaser hereby represents and warrants
that Purchaser is in compliance with the requirements of the Orders.  Further,
Purchaser covenants and agrees to make its policies, procedures and practices
regarding compliance with the Orders, if any, available to Seller for its review
and inspection during normal business hours and upon reasonable prior notice.

 

(b)                                 Purchaser hereby represents and warrants
that neither Purchaser nor any beneficial owner of Purchaser:

 

(i)                                     is listed on the Lists;

 

(ii)                                  is a person who has been determined by
competent authority to be subject to the prohibitions contained in the Orders;
or

 

(iii)                               is owned or controlled by, or acts for or on
behalf of, any person on the Lists or any other person who has been determined
by competent authority to be subject to the prohibitions contained in the
Orders.

 

(c)                                  Purchaser hereby covenants and agrees that
if Purchaser obtains knowledge that Purchaser or any of its beneficial owners
becomes listed on the Lists or is indicted, arraigned, or custodially detained
on charges involving money laundering or predicate crimes to money laundering,
Purchaser shall immediately notify Sellers in writing, and in such event,
Sellers shall have the right to terminate this Agreement without penalty or
liability to Purchaser immediately upon delivery of written notice thereof to
Purchaser.  In such event, Sellers shall return and/or cause to be returned to
Purchaser the Earnest Money, at which time this Agreement shall, without further
action of the parties, terminate and become null and void and neither party
shall have any further rights or obligations under this Agreement, except for
those which expressly survive termination of this Agreement.

 

19

--------------------------------------------------------------------------------


 

9.2.6                     FCPA.  Neither Purchaser nor any of its subsidiaries
or affiliates nor any director, officer, agent, employee or other person
associated with or acting on behalf of Purchaser or any of its subsidiaries or
affiliates (i) has violated or is in violation of any provision of any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions or
any applicable provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, the U.K. Bribery Act 2010, or any other similar law, including, in each
case, the rules and regulations thereunder, (ii) has taken, is currently taking
or will take any action in furtherance of an offer, payment, gift or anything
else of value, directly or indirectly, to any person while knowing that all or
some portion of the money or value will be offered, given or promised to anyone
to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage or (iii) has otherwise made any
bribe, rebate, payoff, influence payment, unlawful kickback or other unlawful
payment.

 

9.3                               Survival.  Purchaser’s right to make a claim
after Closing with respect to any breach of a representation or warranty set
forth in Section 9.1 herein and in Section 8 of the Company Disclosure Letter,
shall survive the Closing, but only as to claims of which Purchaser notifies
Sellers in writing within one hundred eighty (180) days after Closing (the
“Survival Period”), and not otherwise, and provided that any suit must be
brought within thirty (30) days after the expiration of the Survival Period. 
Sellers’ right to make a claim after Closing with respect to a breach of a
representation or warranty set forth in Section 9.2 shall survive the Closing,
provided Subsections 9.2.2 and 9.2.3 shall only survive the Closing as to claims
of which Sellers notify Purchaser in writing within the Survival Period and
provided that any suit must be brought within thirty (30) days after the
expiration of the Survival Period.

 

9.4                               Must-Take Agreements.  Certain Sellers are a
party to service agreements listed on Exhibit P to the Company Disclosure Letter
(the “Must-Take Agreements”).  Sellers agree to assign and Purchaser agrees to
assume each of the Must-Take Agreements promptly upon receipt of any necessary
consents of the applicable service provider required thereunder on such forms as
may be reasonably required by the applicable service provider.  Sellers and
Purchaser agree to execute such documents as may be reasonably requested by the
applicable service provider in connection therewith, including, without
limitation, execution of a replacement service agreement upon substantially the
same material terms and conditions as provided in the Must-Take Agreements, in
lieu of any assignment of the existing Must-Take Agreement.  Promptly after the
Closing, Sellers shall request and use commercially reasonable efforts to obtain
the applicable service provider’s consent to the assignment of the Must-Take
Agreements to Purchaser as contemplated by the terms hereof.  Purchaser agrees
to provide such information as is reasonably requested by the applicable service
providers and to reasonably cooperate with Sellers in connection with obtaining
such consents.  From and after the Closing through the date of assignment (or
replacement, if applicable) of the applicable Must-Take Agreements, Sellers and
Purchaser agree not to cause or permit any of the Must-Take Agreements to be
terminated and Purchaser shall be responsible for all costs, charges and
obligations arising under the Must-Take Agreements first arising from and after
the Closing.  Purchaser shall promptly pay all invoices relating to the period
from and after the Closing issued by the applicable service provider directly to
such service provider or, if directed by Sellers, to Sellers to reimburse
Sellers for amounts paid or to be paid by a Seller under the Must-Take
Agreements, prior to same becoming delinquent.  The fees imposed by the
applicable service provider in connection with such consents and assignments
shall be split equally between Sellers on the one hand and Purchaser on the
other hand, provided that each party shall bear its own costs and expenses
incurred in connection therewith.

 

20

--------------------------------------------------------------------------------


 

9.5                               Brokerage Commissions.  Purchaser agrees that
if Purchaser or any of its affiliates enter into any leasing, brokerage or
similar agreements with any of the brokers or affiliates thereof who are a party
to a Brokerage Agreement (collectively, the “Brokers”) for the Property, such
leasing, brokerage or similar agreements (each, a “New Agreement”) must contain
a provision that the applicable New Agreement supersedes and replaces in its
entirety any and all prior leasing, brokerage or similar agreements between such
Broker and Sellers or any previous owner of the applicable Property that is the
subject of the New Agreement.

 

9.6                               Seller Covenants.

 

9.6.1                     Seller Operating Covenant.  From the Effective Date
through the Closing Date, Sellers agree as follows:  (a) Sellers will operate
the Property in the normal course of Sellers’ business and maintain the Property
in substantially the same condition as of the Effective Date, ordinary wear and
tear excepted, and subject to Section 5 above (notwithstanding anything in this
clause (a) to the contrary, in no event shall Sellers be required to make any
capital repairs, replacements or improvements to the Property except (i) as may
be required by the Leases to be made prior to the Closing Date, (ii) to the
extent such capital repairs, replacements or improvements are on-going, and
(iii) as may be required to prevent or address any emergency or life safety
matters), (b) Sellers shall not (i) market, solicit, negotiate, or enter into
any agreement with any party other than Purchaser for the sale or transfer of
any interest in the Property, (ii) directly or indirectly sell or assign the
Property or any portion thereof (other than the sale of de minimis portions of
the Personal Property in the ordinary course of business), (iii) take any
action, create, or commit any acts which would (A) give rise to any variance
from the current legal description of the Real Property, or (B) cause the
creation of any lien, charge or encumbrance created or caused by Seller against
the Property (which is not removed as of the Closing), or (iv) enter into any
agreement to any of the foregoing.

 

9.6.2                     Leases and Contracts. After the Effective Date,
Sellers shall not (a) enter into any new Lease or amend, restate, modify or
renew any existing Lease (other than an amendment, restatement, modification or
renewal of any existing Lease pursuant to a unilateral right granted the tenant
under such existing Lease) without Purchaser’s prior written consent, and
(b) enter into any new Must-Take Agreements, Service Contracts or Construction
Contracts which would be binding on Purchaser, or cancel, materially modify or
renew any existing Must-Take Agreements, Service Contracts or Construction
Contracts which would be binding on Purchaser, without the prior written consent
of Purchaser, which consent may be withheld in Purchaser’s sole and absolute
discretion; provided, however, that Seller shall not enter into any amendment or
modification of the Declaration or the Larrabee Garage Declaration without the
prior written consent of Purchaser, which consent may be withheld in Purchaser’s
sole and absolute discretion (it being acknowledged and agreed that Purchaser
has already consented to the Second Amendment to Declaration as defined in the
Company Disclosure Letter).  If Purchaser fails to respond to Sellers’ request
for consent with respect to the foregoing actions within five (5) Business Days
after receipt of Sellers’ request, such consent shall be deemed given.

 

9.6.3                     Lien Waivers.   From the Effective Date through the
Closing Date, Sellers shall use good faith efforts to obtain all partial and/or
full lien waivers as applicable, in connection with any payments made by Sellers
through the Closing Date pursuant to the Assignable Construction Contract
(collectively, the “Lien Waivers”). At Closing, Sellers shall deliver to
Purchaser (i) an owner’s sworn statement.  (ii) any Lien

 

21

--------------------------------------------------------------------------------


 

Waivers collected by Sellers as of the Closing Date, and (iii) evidence of all
payments made by Sellers pursuant to the Assignable Construction Contracts.

 

9.6.4                     Garage Premises.  From the Effective Date through the
Closing Date, Sellers agree to maintain the Garage Premises (as defined in the
Company Disclosure Letter) and the Garage Conversion Permit (as defined in the
Company Disclosure Letter) as outlined in the Company Disclosure Letter.

 

9.6.5                     Insurance.  From the Effective Date through the
Closing Date, Seller shall maintain insurance with respect to the Property,
including, without limitation, fire and extended coverage insurance policies,
rent loss and business interruption insurance policies, property insurance
policies and general liability insurance policies, in commercially reasonable
amounts with an insurance carrier authorized to do business in the State of
Illinois and having a minimum A.M. Best rating of “A- VII”, but in amounts and
with carriers consistent with the coverage currently in place as of the
Effective Date.

 

9.6.6                     Roof Warranties.  Seller, at Seller’s sole cost and
expense, shall use commercially reasonable efforts to cause the Existing Roof
Warranties (as defined in the Company Disclosure Letter) to be assigned to or
reissued in the name of Purchaser at Closing, provided that if such assignment
cannot be accomplished on or before Closing, Seller shall continue to cooperate
with Purchaser to attempt to effectuate such assignment after the Closing.  The
provisions of this Section 9.6.6 shall survive the Closing

 

9.6.7                     Union Labor Matters.  Sellers and Purchaser have made
certain agreements with respect to union labor matters as outlined in the
Company Disclosure Letter.

 

9.6.8                     Net Worth.  Sellers agree to maintain a combined net
worth of no less than $10,000,000 between the Effective Date and the date that
is one hundred eighty (180) days after Closing; provided that if Purchaser
notifies Sellers in writing within one hundred eighty (180) days after Closing
that it has a claim (as required under Section 9.3 above), Sellers shall
maintain such combined net worth as is required above for an additional thirty
(30) days beyond the initial one hundred eighty (180) days; provided further
that, if Purchaser brings suit with respect to its claim within thirty (30) days
after the expiration of such one hundred eighty (180) day period, then Sellers
shall maintain such net worth as is required above until the earliest to occur
of (i) settlement of the claim by Sellers and Purchaser, (ii) unappealable
dismissal of the claim by a court of competent jurisdiction, and (iii) payment
of the claim in full.

 

9.7                               Closing Conditions.  It shall be a condition
precedent to Purchaser’s obligation to proceed to the Closing that: (a) each of
the representations and warranties set forth in this Agreement and in the
Company Disclosure Letter made by Sellers shall be true and correct in all
material respects as of the Closing Date; (b) Sellers have delivered to the
Title Company all of the items set forth in Section 4.1; (c) Sellers have
delivered to Purchaser (i) all of the Estoppel Certificates (as defined in the
Company Disclosure Letter) for the Required Tenants (as defined in the Company
Disclosure Letter) pursuant to the terms of Section 8.1 and the Company
Disclosure Letter, and (ii) all of the Property Certificates (as defined in the
Company Disclosure Letter) and Seller Declaration Estoppel Certificates (as
defined in the Company Disclosure Letter), if any, required under Section 8.3
above and the Company Disclosure Letter; (d) the Title Issuer is prepared to
issue the Owner’s Title Policy to Purchaser, subject only receipt of payment at
Closing, and (d) Sellers shall have satisfied all other conditions and
obligations under this

 

22

--------------------------------------------------------------------------------


 

Agreement required to be performed by Sellers at or prior to the Closing.  It
shall be a condition precedent to Seller’s obligation to proceed to the Closing
that: (i) each of the representations and warranties set forth in this Agreement
made by Purchaser shall be true and correct in all material respects as of the
Closing Date; (ii) Purchaser has delivered to the Title Company all of the items
set forth in Section 4.2; and (iii) Purchaser shall have performed its
obligations under this Agreement required to be performed by Purchaser at or
prior to the Closing.

 

10.                               LIMITATION OF LIABILITY.  Notwithstanding
anything to the contrary contained herein, if the Closing shall have occurred
(and Purchaser shall not have waived, relinquished or released any applicable
rights in further limitation), then (a) the aggregate liability of Sellers
arising pursuant to or in connection with the representations, warranties,
indemnifications, covenants or other obligations (whether express or implied) of
Sellers under this Agreement (or any document executed or delivered in
connection herewith) shall not exceed TEN MILLION AND NO/100 DOLLARS
($10,000,000.00) in the aggregate (the “Liability Limitation”) and (b) no claim
by Purchaser alleging a breach by a Seller of any representation, warranty,
indemnification, covenant or other obligation of Sellers contained herein (or in
any document executed or delivered in connection herewith) may be made, and
Sellers shall not be liable for any judgment in any action based upon any such
claim, unless and until such claim, either alone or together with any other
claims by Purchaser against Sellers alleging a breach by Sellers of any
representation, warranty, indemnification, covenant or other obligation of
Sellers contained herein (or in any document executed or delivered in connection
herewith), is for an aggregate amount in excess of ONE HUNDRED THOUSAND AND
NO/100 DOLLARS ($100,000.00) (the “Floor Amount”), in which event Sellers’
liability respecting any final judgment concerning such claim or claims shall be
for the entire amount thereof, subject to the limitation set forth in clause
(a) above; provided, however, that if any such final judgment is for an amount
that is less than or equal to the Floor Amount, then Sellers shall have no
liability with respect thereto.  No constituent partner or member in or agent of
a Seller, nor any advisor, trustee, director, officer, member, partner,
employee, beneficiary, shareholder, participant, representative or agent of any
entity that is or becomes a constituent partner or member in a Seller or an
agent of a Seller (including, but not limited to, the Trust and EQC Management)
(collectively, “Sellers’ Affiliates”) shall have any personal liability,
directly or indirectly, under or in connection with this Agreement or any
agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Purchaser and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Sellers for the payment of any claim or for any performance, and
Purchaser, on behalf of itself and its successors and assigns, hereby waives any
and all such personal liability.  Each Seller shall be jointly and severally
liable under this Agreement.  Notwithstanding anything to the contrary contained
in this Agreement, neither the negative capital account of any constituent
partner or member in a Seller, nor any obligation of any constituent partner or
member in any entity owning an interest (directly or indirectly) in a Seller to
restore a negative capital account or to contribute capital to a Seller (or any
entity owning an interest, directly or indirectly, in any other constituent
partner or member of a Seller), shall at any time be deemed to be the property
or an asset of such Seller or any such other partner or member (and neither
Purchaser nor any of its successors or assigns shall have any right to collect,
enforce or proceed against or with respect to any such negative capital account
of such party’s obligations to restore or contribute).  The provisions of this
Section 10 shall survive the Closing and any termination of this Agreement.

 

11.                               ESCROW.

 

11.1                        Opening of Escrow.  Concurrent with the execution of
this Agreement, Sellers and Purchaser shall cause a strict joint order escrow
(“Escrow”) to be opened with the Title Company by (i) Sellers’ delivery to the
Title Company of two (2) duplicate partially executed originals of this
Agreement, executed by Sellers and Purchaser, and (ii) Purchaser’s delivery to
the Title Company of two (2) duplicate partially executed originals of this
Agreement, executed

 

23

--------------------------------------------------------------------------------


 

by Purchaser.  Upon receipt of such partially executed originals of this
Agreement, the Title Company shall execute and date two (2) duplicate original
counterparts of this Agreement in the space provided for the Title Company, and
shall assemble two (2) fully executed duplicate originals of this Agreement and
confirm to Sellers and Purchaser the date upon which Escrow is opened (the
“Opening of Escrow”) by the delivery (by e-mail) of a fully executed PDF copy of
this Agreement to Seller and Purchaser, and promptly thereafter deliver a fully
executed original of this Agreement to each of Seller and Purchaser. 
Notwithstanding anything to the contrary contained in this Agreement, this
Agreement shall not be effective unless and until the Opening of Escrow shall
have occurred.

 

11.2                        Investment of Earnest Money.  The Title Company
shall hold the Earnest Money in an interest-bearing savings account which rate
of interest need not be maximized.  The Title Company shall not commingle the
Earnest Money with any other funds.

 

11.3                        Conflicting Demands.  If prior to the Closing,
either party makes a demand upon the Title Company for delivery of the Earnest
Money, the Title Company shall give notice to the other party of such demand. 
If a notice of objection to the proposed payment is not received from the other
party within three (3) Business Days after the giving of notice by the Title
Company, the Title Company is hereby authorized to deliver the Earnest Money to
the party who made the demand.  If the Title Company receives a notice of
objection within said period, then the Title Company shall continue to hold the
Earnest Money and thereafter pay it to the party entitled when the Title Company
receives (a) notice from the objecting party withdrawing the objection, or (b) a
notice signed by both parties directing disposition of the Earnest Money, or (c)
a judgment or order of a court of competent jurisdiction.

 

11.4                        Disputes.  In the event that a dispute shall arise
in connection with this Agreement, or as to the rights of Sellers and Purchaser
in and to, or the disposition of, the Earnest Money, the Title Company shall
have the right to (a) hold and retain all or any part of the Earnest Money until
such dispute is settled or finally determined by litigation, arbitration or
otherwise, or (b) deposit the Earnest Money in an appropriate court of law,
following which the Title Company shall thereby and thereafter be relieved and
released from any liability or obligation under this Agreement, or (c) institute
an action in interpleader or other similar action permitted by stakeholders in
the State of Illinois, or (d) interplead Seller or Purchaser in any action or
proceeding which may be brought to determine the rights of Seller and Purchaser
to all or any part of the Earnest Money.

 

11.5                        Escrow Instructions.  This Agreement shall
constitute escrow instructions to the Title Company as well as the agreement of
the parties.  The Title Company is hereby instructed to deliver, hold, apply and
disburse, pursuant to the terms of this Agreement, the documents and funds
(including the Earnest Money) to be deposited into Escrow as herein provided. 
The parties hereto shall execute such additional escrow instructions, not
inconsistent with this Agreement, as determined by counsel for Purchaser and
Sellers, as the Title Company shall deem reasonably necessary for its
protection, if any (as may be modified by and reasonably acceptable to
Purchaser, Sellers and the Title Company).  In the event of any inconsistency
between this Agreement and such additional escrow instructions, the provisions
of this Agreement shall govern.

 

12.                               MISCELLANEOUS.

 

12.1                        Entire Agreement.  All understandings and agreements
heretofore had between Sellers and Purchaser with respect to the Property are
merged in this Agreement, which shall be

 

24

--------------------------------------------------------------------------------


 

deemed to include any Exhibits hereto and the Company Disclosure Letter. This
Agreement fully and completely expresses the agreement of the parties hereto.

 

12.2                        Modifications.  This Agreement shall not be modified
or amended except in a written document signed by Sellers and Purchaser.

 

12.3                        Time of Essence.  Time is of the essence of this
Agreement.  In the computation of any period of time provided for in this
Agreement or by law, the day of the act or event from which the period of time
runs shall be excluded, and the last day of such period shall be included unless
it is not a Business Day, in which event the period shall be deemed to run until
the next Business Day.  For purposes hereof, “Business Day” shall mean any day
which is not a Saturday, Sunday or federal holiday.

 

12.4                        Governing Law.  This Agreement shall be governed and
interpreted in accordance with the laws of the state of Illinois.

 

12.5                        Notices.  All notices, requests, demands or other
communications required or permitted under this Agreement shall be in writing
and may be given to the party or their attorney by (a) facsimile transmission,
(b) delivery by reputable overnight courier, (c) e-mail transmission, or
(d) personal delivery.  If given by personal delivery, the notice shall be
deemed to have been given when delivered to and received by the party to whom it
is addressed.  If given by facsimile transmission, the notice shall be deemed to
have been given upon confirmation of delivery by the sending equipment.  If
given by overnight courier, the notice shall be deemed to have been given on the
next business day following deposit with the overnight courier.  If given by
e-mail transmission, the notice shall be deemed to have been given upon
transmission, provided no message of “unsuccessful transmission” has been
received within four (4) hours thereafter.  Such notices shall be given to the
parties hereto at the addresses reflected in the Company Disclosure Letter or,
if given by facsimile transmission over the telephone, at the fax numbers
reflected in the Company Disclosure Letter.

 

Any notices given by a Seller shall be deemed and have the effect of a notice
given by all Sellers.  Any party hereto may, at any time by giving five (5) days
written notice to the other party hereto, designate any other address, e-mail or
facsimile number in substitution of the foregoing address to which such notice
shall be given.

 

12.6                        “AS IS” SALE.  ACKNOWLEDGING THE PRIOR USE OF THE
PROPERTY AND PURCHASER’S OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER AGREES,
SUBJECT TO THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 9.1 ABOVE AND
IN SECTION 8 OF THE COMPANY DISCLOSURE LETTER, TO TAKE THE PROPERTY “AS-IS,”
“WHERE-IS,” AND WITH ALL FAULTS AND CONDITIONS THEREON. ANY INFORMATION,
REPORTS, STATEMENTS, DOCUMENTS OR RECORDS (COLLECTIVELY, THE “DISCLOSURES”)
PROVIDED OR MADE TO PURCHASER OR ITS CONSTITUENTS BY SELLERS OR ANY OF SELLERS’
AFFILIATES SHALL NOT BE REPRESENTATIONS OR WARRANTIES.  PURCHASER HAS NOT AND
SHALL NOT RELY ON SUCH DISCLOSURES, BUT RATHER, PURCHASER SHALL RELY ONLY ON ITS
OWN INSPECTION OF THE PROPERTY.  PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE
REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS IS”. 
PURCHASER ACKNOWLEDGES AND AGREES THAT, SUBJECT TO THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 9.1 ABOVE AND IN SECTION 8 OF THE COMPANY

 

25

--------------------------------------------------------------------------------


 

DISCLOSURE LETTER, SELLERS HAVE NOT MADE, DO NOT MAKE AND SPECIFICALLY DISCLAIM
ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO
(A) THE NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE
PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH PURCHASER MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE
PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR BODY; (E) THE HABITABILITY, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; OR (F) ANY OTHER MATTER
WITH RESPECT TO THE PROPERTY, AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS
REGARDING TERMITES OR WASTES, AS DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION
AGENCY REGULATIONS AT 40 C.F.R., OR ANY HAZARDOUS SUBSTANCE, AS DEFINED BELOW. 
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT SELLERS, UNLESS OTHERWISE
REQUIRED BY LAW, ARE UNDER NO DUTY TO MAKE ANY AFFIRMATIVE DISCLOSURES REGARDING
ANY MATTER WHICH MAY BE KNOWN TO SELLERS.

 

PURCHASER REPRESENTS TO SELLERS THAT PURCHASER HAS CONDUCTED PRIOR TO CLOSING,
SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL
AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY OR DESIRABLE
TO SATISFY ITSELF AS TO ANY MATTER RELATING TO THE PROPERTY INCLUDING BUT NOT
LIMITED TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLERS OR THEIR AGENTS OR EMPLOYEES
WITH RESPECT THERETO.  UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS.

 

PURCHASER, UPON CLOSING, SHALL BE DEEMED ON BEHALF OF ITSELF AND ITS AFFILIATES,
SUCCESSORS AND ASSIGNS TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLERS (AND
SELLERS’ AFFILIATES) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT, COST RECOVERY, CONTRIBUTION OR
OTHERWISE), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH
SUCH PARTIES MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLERS (AND SELLERS’
AFFILIATES) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT
CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS (INCLUDING, WITHOUT LIMITATION,
FUNGI, MOLD OR MILDEW), VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS

 

26

--------------------------------------------------------------------------------


 

REGARDING THE PROPERTY INCLUDING, WITHOUT LIMITATION, PURSUANT TO THE STATUES IN
EFFECT IN THE STATE IN WHICH THE PROPERTY IS LOCATED OR ANY OTHER FEDERAL,
STATE, OR LOCAL ENVIRONMENTAL OR HEALTH AND SAFETY LAW OR REGULATION, THE
EXISTENCE OF ANY HAZARDOUS MATERIAL OR CHEMICAL WHATSOEVER, ON, AT, TO, IN,
ABOVE, ABOUT, UNDER, FROM OR IN THE VICINITY OF THE PROPERTY AND ANY AND ALL
OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS WHATSOEVER REGARDING THE
PROPERTY.  THIS RELEASE INCLUDES CLAIMS OF WHICH PURCHASER IS PRESENTLY UNAWARE
AND OF WHICH PURCHASER DOES NOT PRESENTLY SUSPECT TO EXIST WHICH, IF KNOWN BY
PURCHASER, WOULD MATERIALLY AFFECT PURCHASER’S RELEASE OF SELLERS.

 

TO THE EXTENT PERMITTED BY LAW, PURCHASER HEREBY AGREES, REPRESENTS AND WARRANTS
THAT PURCHASER REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW UNKNOWN TO
PURCHASER MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS,
DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES WHICH ARE
PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND PURCHASER FURTHER AGREES,
REPRESENTS AND WARRANTS THAT THE WAIVERS AND RELEASES CONTAINED HEREIN HAVE BEEN
NEGOTIATED AND AGREED UPON BY PURCHASER IN LIGHT OF THAT REALIZATION AND THAT
PURCHASER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE AND ACQUIT SELLERS
AND SELLERS’ AFFILIATES FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS,
DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES.

 

“Hazardous Materials” or “Hazardous Substances” - shall mean (i) hazardous
wastes, hazardous materials, hazardous substances, hazardous constituents, toxic
substances or related materials, whether solids, liquids or gases, including,
but not limited to, substances defined as “hazardous wastes,” “hazardous
materials,” “hazardous substances,” “toxic substances,” “pollutants,”
“contaminants,” “radioactive materials”, “toxic pollutants”, or other similar
designations in, or otherwise subject to regulation under, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), 42 U.S.C. § 9601 et seq.; the Toxic Substance Control Act (“TSCA”),
15 U.S.C. § 2601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
§5101 et seq.; the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §
6901, et seq.; the Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Clean Air Act (“CAA”), 42
U.S.C. § 7401 et seq.; and in any permits, licenses, approvals, plans, rules,
regulations or ordinances adopted, or other criteria and guidelines promulgated
pursuant to the preceding laws or other similar federal, state or local laws,
regulations, rules or ordinance now or hereafter in effect relating to
environmental matters; and (ii) any other substances, constituents or wastes
subject to any applicable federal, state or local law, regulation or ordinance,
including any environmental law, now or hereafter in effect, including but not
limited to (A) petroleum, (B) refined petroleum products, (C) waste oil,
(D) waste aviation or motor vehicle fuel and their byproducts, (E) asbestos,
(F) lead in water, paint or elsewhere, (G) radon, (H) Polychlorinated Biphenyls
(PCB’s), (I) ureaformaldehyde, (J) volatile organic compounds (VOC), (K) total
petroleum hydrocarbons (TPH), (L) benzine derivative (BTEX), and (M) petroleum
byproducts.

 

The provisions of this Section 12.6 shall survive Closing or any termination of
this Agreement.

 

27

--------------------------------------------------------------------------------


 

12.7                        TRIAL BY JURY; RESCISSION.  IN ANY LAWSUIT OR OTHER
PROCEEDING INITIATED BY ANY PARTY UNDER OR WITH RESPECT TO THIS AGREEMENT, EACH
OF SELLERS AND PURCHASER WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY.  ALSO,
PURCHASER WAIVES ANY RIGHT TO SEEK RESCISSION OF THE TRANSACTION PROVIDED FOR IN
THIS AGREEMENT.

 

12.8                        Reports.  If for any reason Purchaser does not
consummate the Closing, then Purchaser shall, upon Sellers’ written request,
assign and transfer to Sellers all of its right, title and interest in and to
any and all studies, reports, surveys and other information, data and/or
documents relating to the Property or any part thereof prepared by or at the
request of Purchaser, its employees and agents, and shall deliver to Sellers
copies of all of the foregoing, provided that Sellers reimburse Purchaser for
all costs, expenses and fees incurred by Purchaser to obtain the foregoing.

 

12.9                        Reporting Person.  Sellers and Purchaser hereby
designate Escrow Agent to act as and perform the duties and obligations of the
“reporting person” with respect to the transaction contemplated by this
Agreement for purposes of 26 C.F.R. Section 1.6045-4(e)(5) relating to the
requirements for information reporting on real estate transactions.  In this
regard, Sellers and Purchaser each agree to execute at Closing, and to cause
Escrow Agent to execute at Closing, a Designation Agreement, designating Escrow
Agent as the reporting person with respect to the transaction contemplated by
this Agreement.

 

12.10                 Section 1031 Exchange.  Either party may structure the
disposition or acquisition of the Property, as the case may be, as a like-kind
exchange under Internal Revenue Code Section 1031 at the exchanging party’s sole
cost and expense.  The other party shall reasonably cooperate therein, provided
that such other party shall incur no material costs, expenses or liabilities in
connection with the exchanging party’s exchange.  If either party uses a
qualified intermediary to effectuate an exchange, any assignment of the rights
or obligations of such party hereunder shall not relieve, release or absolve
such party of its obligations to the other party.  The exchanging party shall
indemnify, defend and hold harmless the other party from all liability in
connection with the indemnifying party’s exchange, and the indemnified party
shall not be required to take title to or contract for the purchase of any other
property.  The provisions of this Section 12.10 shall survive the Closing.

 

12.11                 Press Releases.  Notwithstanding anything to the contrary
contained herein, upon or after the Effective Date, Sellers may issue a press
release disclosing the sale or pending sale of the Property, including the
identity of Purchaser (but not its beneficial owners), a description of the
Property, the aggregate capitalization rate associated with the sale of the
Property and the Purchase Price, provided that prior to Sellers issuance of any
such press release, Sellers shall provide Purchaser with a copy of the press
release for Purchaser’s review, but otherwise the parties hereto shall not issue
any press releases with respect to the transactions contemplated hereby or
consummated in accordance with the terms hereof except upon the mutual agreement
of the parties as to the form and content of such press release (with consent
not to be unreasonably withheld, conditioned, or delayed by either party).  In
addition, notwithstanding anything to the contrary contained herein, Sellers
shall be permitted to make disclosures in accordance with, or required by, the
disclosure requirements applicable to Equity Commonwealth (“REIT”), which is a
direct or indirect parent of each Seller, or its affiliates, due to the REIT’s
status as a publicly-held company listed on the New York Stock Exchange or any
other securities exchange (an “Exchange”) (including, but not limited to,
disclosure in accordance with, or required by, the rules of, or any listing
agreement with, an Exchange).

 

28

--------------------------------------------------------------------------------


 

12.12                 Counterparts.  This Agreement may be executed in any
number of identical counterparts, any or all of which may contain the signatures
of less than all of the parties, and all of which shall be construed together as
but a single instrument.  Each counterpart may be delivered by electronic mail
or facsimile transmission.

 

12.13                 Construction.  This Agreement shall not be construed more
strictly against Sellers merely by virtue of the fact that the same has been
prepared by Sellers or its counsel, it being recognized both of the parties
hereto have contributed substantially and materially to the preparation of this
Agreement.

 

12.14                 Attorneys’ Fees.  In the event of litigation between the
parties with respect to this Agreement or the transaction contemplated hereby,
the prevailing party therein shall be entitled to recover from the losing party
all of its costs of enforcement and litigation, including, but not limited to,
its reasonable attorneys’ and paralegal fees, witness fees, court reporters’
fees and other costs of suit.

 

12.15                 No Memorandum of Agreement.  This Agreement or any notice
or memorandum hereof shall not be recorded in any public record.  A violation of
this prohibition shall constitute a default by Purchaser.

 

12.16                 Severability.  If any portion of this Agreement becomes or
is held to be illegal, null or void or against public policy, for any reason,
the remaining portions of this Agreement will not be affected thereby and will
remain in force and effect to the fullest extent permissible by law.

 

12.17                 Assignment.  For the avoidance of doubt, Purchaser shall
be permitted to assign this Agreement to (i) any affiliate of Purchaser,
(ii) any prospective joint venture partner of Purchaser or (iii) any affiliate
of any such prospective joint venture partner.

 

[signature page follows next]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first above written.

 

 

SELLERS:

 

 

 

EQC 600 WEST CHICAGO PROPERTY LLC, a Delaware limited liability company

 

 

 

By:

/s/ David S.Weinberg

 

Name:

David S.Weinberg

 

Its:

Executive Vice President and Chief Operating Officer

 

 

 

 

 

EQC OPERATING TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ David S.Weinberg

 

Name:

David S.Weinberg

 

Its:

Executive Vice President and Chief Operating Officer

 

 

 

 

 

PURCHASER:

 

 

 

CHICAGO KINGSBURY, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Andrew Gloor

 

Name:

Andrew Gloor

 

Its:

Authorized Signatory

 

30

--------------------------------------------------------------------------------


 

JOINDER OF TITLE COMPANY AS ESCROW AGENT

 

The execution version of the Agreement held by Purchaser and Seller contains the
Title Company signature page.

 

31

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

A-1                            Legal Description – EQC 600

A-2                            Legal Description – EQC Trust

B-3                            List of Excluded Tangible Personal Property

F-1                              Form of Special Warranty Deed

G                                       Bill of Sale and General Assignment

H                                      Notice to Tenants

I                                           Notice to Vendors

J                                           Non-Foreign Affidavit

Q                                       Form of Bulk Sales Indemnity Agreement

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

LEGAL DESCRIPTION—600 WEST PROPERTY

 

PARCEL 1: (GARAGE BUILDING PARCEL)

 

A TRACT OF LAND, BEING THAT PART OF LOTS 21, 22 AND 23, IN BLOCK 96 IN ELSTON’S
ADDITION TO CHICAGO, A SUBDIVISION IN THE WEST 1/2 OF THE SOUTHWEST 1/4 OF
SECTION 4, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN,
LYING BETWEEN THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE NORTH
BRANCH OF THE CHICAGO RIVER, BOUNDED AND DESCRIBED AS FOLLOWS:

 

COMMENCING ON THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AT A POINT,
816.68 (816.84 DEED) FEET NORTHWESTERLY OF THE INTERSECTION OF SAID
SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE WEST LINE OF NORTH LARRABEE
STREET, SAID POINT BEING ALSO THE EXTENSION NORTHEASTERLY OF THE NORTHWESTERLY
FACE OF FIVE (5) CONCRETE COLUMNS; THENCE SOUTHWESTERLY AT AN ANGLE OF 89
DEGREES, 49 MINUTES, 14 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, AND
ALONG SAID NORTHWESTERLY FACE, 7.58 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING SOUTHWESTERLY ALONG THE LAST DESCRIBED LINE, 97.29 FEET TO THE
NORTHERLY EXTENSION OF THE WEST FACE OF A BRICK WALL; THENCE SOUTHEASTERLY ALONG
THE WESTERLY FACE OF SAID BRICK WALL AT AN ANGLE OF 90 DEGREES, 18 MINUTES, 00
SECOND TO THE RIGHT WITH THE LAST DESCRIBED LINE, A DISTANCE OF 1.53 FEET TO THE
NORTHWESTERLY FACE OF A 1.00 FOOT BRICK WALL; THENCE SOUTHWESTERLY ALONG SAID
NORTHWESTERLY FACE, PERPENDICULAR TO THE LAST DESCRIBED LINE, A DISTANCE OF
117.38 FEET; THENCE NORTHWESTERLY AT AN ANGLE OF 90 DEGREES, 14 MINUTES, 41
SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 24.82 FEET; THENCE
NORTHEASTERLY PERPENDICULAR TO THE LAST DESCRIBED LINE, 8.07 FEET; THENCE
NORTHWESTERLY AT AN ANGLE OF 100 DEGREES, 07 MINUTES, 04 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE, 95.18 FEET; THENCE NORTHEASTERLY AT AN ANGLE OF
100 DEGREES, 00 MINUTE, 00 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE,
190.13 FEET TO A POINT, 7.58 FEET SOUTHWESTERLY OF THE SOUTHWESTERLY LINE OF
NORTH KINGSBURY STREET; THENCE SOUTHEASTERLY ALONG A LINE PARALLEL WITH SAID
SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET, 116.99 FEET TO THE POINT OF
BEGINNING; EXCEPTING FROM SAID TRACT THAT PART BOUNDED AND DESCRIBED AS FOLLOWS
AND LYING BELOW THE ELEVATIONS, CITY OF CHICAGO DATUM, HEREIN DESCRIBED:
BEGINNING AT THE NORTHEASTERLY CORNER OF SAID TRACT AT AN ELEVATION OF 33.08
FEET; THENCE WESTERLY ALONG THE NORTHERLY LINE OF SAID TRACT, A SLOPE DISTANCE
OF 190.35 FEET TO A POINT, HAVING AN ELEVATION OF 23.92 FEET; THENCE
SOUTHEASTERLY AT AN ANGLE OF 100 DEGREES, 00 MINUTES, 00 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE, A SLOPE DISTANCE OF 59.43 FEET TO A POINT, HAVING
AN ELEVATION OF 22.12 FEET; THENCE NORTHEASTERLY ALONG A LINE, 58.50 FEET
SOUTHEASTERLY OF AND PARALLEL WITH THE NORTHERLY LINE OF SAID TRACT OF LAND, A
SLOPE DISTANCE OF 200.85 FEET TO A POINT, HAVING AN ELEVATION OF 35.00 FEET,
SAID POINT BEING ON THE NORTHEASTERLY LINE OF SAID TRACT OF LAND; THENCE

 

NORTHWESTERLY, A SLOPE DISTANCE OF 58.53 FEET TO THE POINT OF BEGINNING; ALSO
EXCEPTING THAT PART OF SAID TRACT OF LAND, BOUNDED AND DESCRIBED AS

 

A-1-1

--------------------------------------------------------------------------------


 

FOLLOWS AND LYING BELOW THE ELEVATIONS, CITY OF CHICAGO DATUM, HEREIN DESCRIBED:

 

BEGINNING AT THE INTERSECTION OF THE NORTHEASTERLY LINE OF SAID TRACT OF LAND
AND THE SOUTHEASTERLY LINE OF THE NORTHWESTERLY 58.50 FEET OF SAID TRACT OF LAND
AT AN ELEVATION OF 12.00 FEET; THENCE SOUTHWESTERLY ALONG THE SOUTHEASTERLY LINE
OF THE NORTHWESTERLY 58.50 FEET OF SAID TRACT OF LAND, A SLOPE DISTANCE OF
200.88 FEET TO A POINT, HAVING AN ELEVATION OF 25.33 FEET; THENCE SOUTHEASTERLY
AT AN ANGLE OF 100 DEGREES, 00 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST
DESCRIBED LINE, A SLOPE DISTANCE OF 35.86 FEET TO A POINT, HAVING AN ELEVATION
OF 22.92 FEET; THENCE SOUTHWESTERLY AT AN ANGLE OF 100 DEGREES, 07 MINUTES, 04
SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 8.07 FEET TO A POINT, HAVING
AN ELEVATION OF 22.92 FEET; THENCE SOUTHEASTERLY AT RIGHT ANGLES TO THE LAST
DESCRIBED LINE, 24.82 FEET TO THE SOUTHEASTERLY LINE OF SAID TRACT OF LAND AT AN
ELEVATION OF 22.92 FEET; THENCE NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE, A
SLOPE DISTANCE OF 117.55 FEET TO A BEND POINT IN SAID SOUTHEASTERLY LINE AT AN
ELEVATION OF 16.68 FEET; THENCE NORTHWESTERLY ALONG THE WESTERLY FACE AND ITS
EXTENSION OF A BRICK WALL, 1.53 FEET TO A POINT ON THE SOUTHERLY LINE OF SAID
TRACT OF LAND AT AN ELEVATION OF 16.68 FEET; THENCE NORTHEASTERLY ALONG SAID
SOUTHERLY LINE, A SLOPE DISTANCE OF 97.43 FEET TO A POINT ON THE NORTHEASTERLY
LINE OF SAID TRACT OF LAND AT AN ELEVATION OF 11.50 FEET; THENCE NORTHWESTERLY,
A SLOPE DISTANCE OF 58.49 FEET TO THE POINT OF BEGINNING; ALSO EXCEPTING THAT
PART OF SAID TRACT OF LAND, BOUNDED AND DESCRIBED AS FOLLOWS AND LYING BELOW THE
ELEVATIONS, CITY OF CHICAGO DATUM, HEREIN DESCRIBED: COMMENCING AT THE
INTERSECTION OF THE NORTHEASTERLY LINE OF SAID TRACT OF LAND AND THE
SOUTHEASTERLY LINE OF THE NORTHWESTERLY 58.50 FEET OF SAID TRACT OF LAND; THENCE
SOUTHWESTERLY ALONG THE SOUTHEASTERLY LINE OF THE NORTHWESTERLY 58.50 FEET, A
DISTANCE OF 140.51 FEET TO A POINT, HAVING AN ELEVATION OF 31.40 FEET AND THE
POINT OF BEGINNING; THENCE CONTINUING SOUTHWESTERLY ALONG THE LAST DESCRIBED
LINE, A SLOPE DISTANCE OF 60.40 FEET TO A POINT, HAVING AN ELEVATION OF 35.33
FEET; THENCE SOUTHWESTERLY AT AN ANGLE OF 100 DEGREES, 00 MINUTES, 00 SECONDS TO
THE RIGHT WITH THE LAST DESCRIBED LINE, A SLOPE DISTANCE OF 19.85 FEET TO A
POINT, HAVING AN ELEVATION OF 34.01 FEET; THENCE NORTHEASTERLY AT AN ANGLE OF 80
DEGREES, 00 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, A
SLOPE DISTANCE OF 60.33 FEET TO A POINT, HAVING AN ELEVATION OF 31.21 FEET;
THENCE NORTHEASTERLY A SLOPE DISTANCE OF 19.80 FEET TO THE POINT OF BEGINNING;
ALSO EXCEPTING FROM SAID TRACT OF LAND THAT PART LYING ABOVE AN ELEVATION OF
102.17 FEET OF THE NORTHEASTERLY 49.83 FEET, THAT PART LYING ABOVE AN ELEVATION
OF 105.33 FEET OF THE SOUTHWESTERLY 66.00 FEET OF THE NORTHEASTERLY 115.83 FEET
AND THAT PART LYING ABOVE AN ELEVATION OF 102.17 FEET EXCEPTING THE
NORTHEASTERLY 115.83 FEET OF SAID TRACT OF LAND.

 

PARCEL 2: (GARAGE ADJOINING LAND PARCEL)

 

THE EASTERLY 7.58 FEET OF THE FOLLOWING TRACT OF LAND: THAT PART OF LOTS 21, 22
AND 23, IN BLOCK 96 IN ELSTON’S ADDITION TO CHICAGO, A SUBDIVISION IN THE WEST
1/2 OF THE SOUTHWEST 1/4 OF SECTION 4, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS, LYING BETWEEN THE

 

A-1-2

--------------------------------------------------------------------------------


 

SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE NORTH BRANCH OF THE CHICAGO
RIVER, BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING ON THE SOUTHWESTERLY LINE OF
NORTH KINGSBURY STREET AT A POINT, 816.68 (816.84 DEED) FEET NORTHWESTERLY OF
THE INTERSECTION OF SAID SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE
WEST LINE OF NORTH LARRABEE STREET, SAID POINT BEING ALSO THE EXTENSION
NORTHEASTERLY OF THE NORTHWESTERLY FACE OF FIVE (5) CONCRETE COLUMNS; THENCE
SOUTHWESTERLY AT AN ANGLE OF 89 DEGREES, 49 MINUTES, 14 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE AND ALONG SAID NORTHWESTERLY FACE, 104.87 FEET TO
THE NORTHERLY EXTENSION OF THE WEST FACE OF A BRICK WALL; THENCE SOUTHEASTERLY
ALONG THE WESTERLY FACE OF SAID BRICK WALL AT AN ANGLE OF 90 DEGREES, 18
MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, A DISTANCE OF
1.53 FEET TO THE NORTHWESTERLY FACE OF A 1.00 FOOT BRICK WALL; THENCE
SOUTHWESTERLY ALONG SAID NORTHWESTERLY FACE, PERPENDICULAR TO THE LAST DESCRIBED
LINE, A DISTANCE OF 117.38 FEET; THENCE NORTHWESTERLY AT AN ANGLE OF 90 DEGREES,
14 MINUTES, 41 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE 24.82 FEET;
THENCE NORTHEASTERLY PERPENDICULAR TO THE LAST DESCRIBED LINE, 8.07 FEET THENCE
NORTHWESTERLY AT AN ANGLE OF 100 DEGREES, 07 MINUTES, 04 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE, 95.18 FEET; THENCE NORTHEASTERLY AT AN ANGLE OF
100 DEGREES, 00 MINUTES, 00 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE,
197.61 FEET TO THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET; THENCE
SOUTHEASTERLY ALONG SAID SOUTHWESTERLY LINE, 116.96 FEET TO THE POINT OF
BEGINNING.

 

PARCEL 3: (NORTHERN CATALOG BUILDING)

 

THAT PART OF LOT 23; TOGETHER WITH LOTS 24, 25, 26 IN BLOCK 96 IN ELSTON’S
ADDITION TO CHICAGO, LYING EAST OF DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO
RIVER, A SUBDIVISION IN THE WEST 1/2 OF THE SOUTHWEST 1/4 OF SECTION 4, TOWNSHIP
39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS; TOGETHER WITH THE NORTHEASTERLY 1/2 OF THE VACATED NORTH
BRANCH STREET, LYING BETWEEN THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET
AND THE NORTH BRANCH OF THE CHICAGO RIVER, LYING BELOW AN ELEVATION OF 52.00
FEET, CITY OF CHICAGO DATUM, AND BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING ON
THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AT A POINT, 504.17 FEET
NORTHWESTERLY OF THE INTERSECTION OF SAID SOUTHWESTERLY LINE OF NORTH KINGSBURY
STREET AND THE WEST LINE OF NORTH LARRABEE STREET, BEING ALSO THE CENTERLINE OF
THE VACATED NORTH BRANCH STREET; THENCE NORTHWESTERLY ALONG SAID SOUTHWESTERLY
LINE OF NORTH KINGSBURY STREET, 312.67 FEET TO THE EXTENSION NORTHEASTERLY OF
THE NORTHWESTERLY FACE OF FIVE (5) CONCRETE COLUMNS; THENCE SOUTHWESTERLY AT AN
ANGLE OF 89 DEGREES, 49 MINUTES, 14 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED
LINE, AND ALONG SAID NORTHWESTERLY FACE, 105.08 FEET TO THE NORTHERLY EXTENSION
OF THE WEST FACE OF A BRICK WALL; THENCE SOUTHEASTERLY ALONG THE WESTERLY FACE
OF SAID BRICK WALL, AT AN ANGLE OF 90 DEGREES, 18 MINUTES, 00 SECONDS TO THE
RIGHT WITH THE LAST DESCRIBED LINE, A DISTANCE OF 1.67 FEET TO THE NORTHWESTERLY
FACE OF A 1.00 FOOT BRICK WALL; THENCE SOUTHWESTERLY ALONG THE NORTHWESTERLY
FACE OF A 1.00 FOOT BRICK WALL PERPENDICULAR TO THE LAST DESCRIBED LINE, A
DISTANCE OF 145.64 FEET TO THE NORTHEASTERLY DOCK LINE OF THE NORTH BRANCH OF
THE CHICAGO RIVER;

 

A-1-3

--------------------------------------------------------------------------------


 

THENCE SOUTHEASTERLY AT AN ANGLE OF 97 DEGREES, 42 MINUTES, 19 SECONDS TO THE
RIGHT WITH THE LAST DESCRIBED LINE, AND ALONG SAID NORTHEASTERLY DOCK LINE,
105.62 FEET; THENCE TO THE CENTERLINE OF SAID VACATED NORTH BRANCH STREET;
THENCE SOUTHEASTERLY AT AN ANGLE OF 120 DEGREES, 04 MINUTES, 05 SECONDS TO THE
RIGHT WITH THE LAST DESCRIBED LINE, AND ALONG SAID CENTERLINE, 335.74 FEET TO
THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE POINT OF BEGINNING.

 

PARCEL 4: (NORTHERN CATALOG BUILDING)

 

THAT PART OF LOT 23; TOGETHER WITH LOTS 24, 25, 26 IN BLOCK 96 IN ELSTON’S
ADDITION TO CHICAGO, LYING EAST OF DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO
RIVER, A SUBDIVISION IN THE WEST 1/2 OF THE SOUTHWEST 1/4 OF SECTION 4, TOWNSHIP
39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS; TOGETHER WITH THE NORTHEASTERLY 1/2 OF THE VACATED NORTH
BRANCH STREET LYING BETWEEN THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND
THE NORTH BRANCH OF THE CHICAGO RIVER, LYING ABOVE AN ELEVATION OF 52.00 FEET
AND LYING BELOW AN ELEVATION OF 77.00 FEET, CITY OF CHICAGO DATUM, AND BOUNDED
AND DESCRIBED AS FOLLOWS: BEGINNING ON THE SOUTHWESTERLY LINE OF NORTH KINGSBURY
STREET AT A POINT, 504.17 FEET NORTHWESTERLY OF THE INTERSECTION OF SAID
SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE WEST LINE OF NORTH LARRABEE
STREET, BEING ALSO THE CENTERLINE OF THE VACATED NORTH BRANCH STREET THENCE
NORTHWESTERLY ALONG SAID SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET, 312.67
FEET TO THE EXTENSION NORTHEASTERLY OF THE NORTHWESTERLY FACE OF FIVE
(5) CONCRETE COLUMNS; THENCE SOUTHWESTERLY AT AN ANGLE OF 89 DEGREES, 49
MINUTES, 14 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, AND ALONG SAID
NORTHWESTERLY FACE, 105.08 FEET TO THE NORTHERLY EXTENSION OF THE WEST FACE OF A
BRICK WALL; THENCE SOUTHEASTERLY, ALONG THE WESTERLY FACE OF SAID BRICK WALL AT
AN ANGLE OF 90 DEGREES, 18 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST
DESCRIBED LINE, A DISTANCE OF 1.67 FEET TO THE NORTHWESTERLY FACE OF A 1.00 FOOT
BRICK WALL; THENCE SOUTHWESTERLY ALONG THE NORTHWESTERLY FACE OF A 1.00 FOOT
BRICK WALL PERPENDICULAR TO THE LAST DESCRIBED LINE, A DISTANCE OF 145.64 FEET
TO THE NORTHEASTERLY DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER; THENCE
SOUTHEASTERLY AT AN ANGLE OF 97 DEGREES, 42 MINUTES, 19 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE AND ALONG SAID NORTHEASTERLY DOCK LINE, 105.62
FEET; THENCE TO THE CENTERLINE OF SAID VACATED NORTH BRANCH STREET; THENCE
SOUTHEASTERLY AT AN ANGLE OF 120 DEGREES, 04 MINUTES, 05 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE AND ALONG SAID CENTERLINE, 335.74 FEET TO THE
SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE POINT OF BEGINNING.

 

PARCEL 5: (NORTHERN CATALOG BUILDING)

 

THAT PART OF LOT 23; TOGETHER WITH LOTS 24, 25, 26 IN BLOCK 96 IN ELSTON’S
ADDITION TO CHICAGO, LYING EAST OF DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO
RIVER, A SUBDIVISION IN THE WEST 1/2 OF THE SOUTHWEST 1/4 OF SECTION 4, TOWNSHIP
39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS; TOGETHER WITH THE NORTHEASTERLY 1/2 OF THE VACATED NORTH
BRANCH STREET LYING BETWEEN THE SOUTHWESTERLY LINE OF NORTH KINGSBURY

 

A-1-4

--------------------------------------------------------------------------------


 

STREET AND THE NORTH BRANCH OF THE CHICAGO RIVER, LYING ABOVE AN ELEVATION OF
77.00 FEET AND LYING BELOW AN ELEVATION OF 89.50 FEET, CITY OF CHICAGO DATUM,
AND BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING ON THE SOUTHWESTERLY LINE OF
NORTH KINGSBURY STREET AT A POINT, 504.17 FEET NORTHWESTERLY OF THE
INTERSECTION OF SAID SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE WEST
LINE OF NORTH LARRABEE STREET, BEING ALSO THE CENTERLINE OF THE VACATED NORTH
BRANCH STREET; THENCE NORTHWESTERLY ALONG SAID SOUTHWESTERLY LINE OF NORTH
KINGSBURY STREET, 312.67 FEET TO THE EXTENSION NORTHEASTERLY OF THE
NORTHWESTERLY FACE OF FIVE (5) CONCRETE COLUMNS; THENCE SOUTHWESTERLY AT AN
ANGLE OF 89 DEGREES, 49 MINUTES, 14 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED
LINE, AND ALONG SAID NORTHWESTERLY FACE, 105.08 FEET TO THE NORTHERLY EXTENSION
OF THE WEST FACE OF A BRICK WALL; THENCE SOUTHEASTERLY ALONG THE WESTERLY FACE
OF SAID BRICK WALL AT AN ANGLE OF 90 DEGREES, 18 MINUTES, 00 SECONDS TO THE
RIGHT WITH THE LAST DESCRIBED LINE, A DISTANCE OF 1.67 FEET TO THE NORTHWESTERLY
FACE OF A 1.00 FOOT BRICK WALL; THENCE SOUTHWESTERLY ALONG THE NORTHWESTERLY
FACE OF A 1.00 FOOT BRICK WALL PERPENDICULAR TO THE LAST DESCRIBED LINE, A
DISTANCE OF 145.64 FEET TO THE NORTHEASTERLY DOCK LINE OF THE NORTH BRANCH OF
THE CHICAGO RIVER; THENCE SOUTHEASTERLY AT AN ANGLE OF 97 DEGREES, 42 MINUTES,
19 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE AND ALONG SAID
NORTHEASTERLY DOCK LINE, 105.62 FEET; THENCE TO THE CENTERLINE OF SAID VACATED
NORTH BRANCH STREET; THENCE SOUTHEASTERLY AT AN ANGLE OF 120 DEGREES, 04
MINUTES, 05 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE AND ALONG SAID
CENTERLINE, 335.74 FEET TO THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND
THE POINT OF BEGINNING.

 

PARCEL 6: (NORTHERN CATALOG BUILDING)

 

THAT PART OF LOTS 1, 2, 3, AND 4 IN BLOCK 95 IN ELSTON’S ADDITION TO CHICAGO,
LYING EAST OF DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER, A SUBDIVISION
IN THE WEST 1/2 OF THE SOUTHWEST 1/4 OF SECTION 4, TOWNSHIP 39 NORTH, RANGE 14,
EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS; TOGETHER WITH
THE SOUTHWESTERLY 1/2 OF THE VACATED NORTH BRANCH STREET LYING BETWEEN THE
SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE NORTH BRANCH OF THE CHICAGO
RIVER, LYING BELOW AN ELEVATION OF 52.00 FEET, CITY OF CHICAGO DATUM, AND
BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING ON THE SOUTHWESTERLY LINE OF NORTH
KINGSBURY STREET AT A POINT, 415.68 FEET NORTHWESTERLY OF THE INTERSECTION OF
SAID SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE WEST LINE OF NORTH
LARRABEE STREET, BEING ALSO THE EXTENSION NORTHEASTERLY OF THE CENTERLINE OF A
1.00 FOOT BRICK WALL; THENCE NORTHWESTERLY ALONG SAID SOUTHWESTERLY LINE OF
NORTH KINGSBURY STREET, 88.49 FEET TO THE CENTERLINE OF SAID VACATED NORTH
BRANCH STREET; THENCE NORTHWESTERLY AT AN ANGLE OF 127 DEGREES, 53 MINUTES, 38
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, AND ALONG SAID CENTERLINE,
335.74 FEET TO THE NORTHEASTERLY DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO
RIVER; THENCE SOUTHEASTERLY AT AN ANGLE OF 59 DEGREES, 55 MINUTES, 55 SECONDS TO
THE RIGHT WITH THE LAST DESCRIBED LINE AND ALONG SAID NORTHEASTERLY DOCK LINE,
35.99 FEET; THENCE CONTINUING ALONG SAID NORTHEASTERLY DOCK LINE AT AN ANGLE OF
173 DEGREES, 36 MINUTES, 50 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE,
252.69 FEET; THENCE

 

A-1-5

--------------------------------------------------------------------------------


 

CONTINUING ALONG SAID NORTHEASTERLY DOCK LINE AT AN ANGLE OF 176 DEGREES, 02
MINUTES, 23 SECONDS TO RIGHT WITH THE LAST DESCRIBED LINE, 2.15 FEET; THENCE
SOUTHEASTERLY AT AN ANGLE OF 122 DEGREES, 31 MINUTES, 41 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE, 9.55 FEET TO THE CENTERLINE OF A 1.00 FOOT BRICK
WALL; THENCE NORTHEASTERLY AT AN ANGLE OF 149 DEGREES, 54 MINUTES, 45 SECONDS TO
THE RIGHT WITH THE LAST DESCRIBED LINE AND ALONG SAID CENTERLINE, 267.99 FEET TO
THE SOUTHWESTERLY LINE OF NORTH KINGSBURY AND POINT OF BEGINNING.

 

PARCEL 7: (NORTHERN CATALOG BUILDING)

 

THAT PART OF LOTS 1, 2, 3, AND 4 IN BLOCK 95 IN ELSTON’S ADDITION TO CHICAGO,
LYING EAST OF DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER, A SUBDIVISION
IN THE WEST 1/2 OF THE SOUTHWEST 1/4 OF SECTION 4, TOWNSHIP 39 NORTH, RANGE 14,
EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS; TOGETHER WITH
THE SOUTHWESTERLY 1/2 OF THE VACATED NORTH BRANCH STREET LYING BETWEEN THE
SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE NORTH BRANCH OF THE CHICAGO
RIVER, LYING ABOVE AN ELEVATION OF 52.00 FEET AND LYING BELOW AN ELEVATION OF
77.00 FEET, CITY OF CHICAGO DATUM, AND BOUNDED AND DESCRIBED AS FOLLOWS:

 

BEGINNING ON THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AT A POINT, 415.68
FEET NORTHWESTERLY OF THE INTERSECTION OF SAID SOUTHWESTERLY LINE OF NORTH
KINGSBURY STREET AND THE WEST LINE OF NORTH LARRABEE STREET, BEING ALSO THE
EXTENSION NORTHEASTERLY OF THE CENTERLINE OF A 1.00 FOOT BRICK WALL; THENCE
NORTHWESTERLY ALONG SAID SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET, 88.49
FEET TO THE CENTERLINE OF SAID VACATED NORTH BRANCH STREET; THENCE NORTHWESTERLY
AT AN ANGLE OF 127 DEGREES, 53 MINUTES, 38 SECONDS TO THE RIGHT WITH THE LAST
DESCRIBED LINE AND ALONG SAID CENTERLINE, 335.74 FEET TO THE NORTHEASTERLY DOCK
LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER; THENCE SOUTHEASTERLY AT AN ANGLE
OF 59 DEGREES, 55 MINUTES, 55 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE
AND ALONG SAID NORTHEASTERLY DOCK LINE 35.99 FEET; THENCE CONTINUING ALONG SAID
NORTHEASTERLY DOCK LINE AT AN ANGLE OF 173 DEGREES, 36 MINUTES, 50 SECONDS TO
THE RIGHT WITH THE LAST DESCRIBED LINE, 252.69 FEET; THENCE CONTINUING ALONG
SAID NORTHEASTERLY DOCK LINE AT AN ANGLE OF 176 DEGREES, 02 MINUTES, 23 SECONDS
TO RIGHT WITH THE LAST DESCRIBED LINE, 2.15 FEET; THENCE SOUTHEASTERLY AT AN
ANGLE OF 122 DEGREES, 31 MINUTES, 41 SECONDS TO THE RIGHT WITH THE LAST
DESCRIBED LINE, 9.55 FEET TO THE CENTERLINE OF A 1.00 FOOT BRICK WALL; THENCE
NORTHEASTERLY AT AN ANGLE OF 149 DEGREES, 54 MINUTES, 45 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE AND ALONG SAID CENTERLINE, 267.99 FEET TO THE
SOUTHWESTERLY LINE OF NORTH KINGSBURY AND POINT OF BEGINNING.

 

PARCEL 8: (NORTHERN CATALOG BUILDING)

 

THAT PART OF LOTS 1, 2, 3, AND 4 IN BLOCK 95 ELSTON’S ADDITION TO CHICAGO, LYING
EAST OF DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER, A SUBDIVISION IN THE
WEST 1/2 OF THE SOUTHWEST 1/4 OF SECTION 4, TOWNSHIP 39 NORTH, RANGE 14, EAST OF
THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS; TOGETHER

 

A-1-6

--------------------------------------------------------------------------------


 

WITH THE SOUTHWESTERLY 1/2 OF THE VACATED NORTH BRANCH STREET LYING BETWEEN THE
SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET THE NORTH BRANCH OF THE CHICAGO
RIVER, LYING ABOVE AN ELEVATION OF 77.00 FEET AND LYING BELOW AN ELEVATION OF
89.50 FEET, CITY OF CHICAGO DATUM, AND BOUNDED AND DESCRIBED AS FOLLOWS:

 

BEGINNING ON THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AT A POINT, 415.68
FEET NORTHWESTERLY OF THE INTERSECTION OF SAID SOUTHWESTERLY LINE OF NORTH
KINGSBURY STREET AND THE WEST LINE OF NORTH LARRABEE STREET, BEING ALSO THE
EXTENSION NORTHEASTERLY OF THE CENTERLINE OF A 1.00 FOOT BRICK WALL; THENCE
NORTHWESTERLY ALONG SAID SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET, 88.49
FEET TO THE CENTERLINE OF SAID VACATED NORTH BRANCH STREET; THENCE NORTHWESTERLY
AT AN ANGLE OF 127 DEGREES, 53 MINUTES, 38 SECONDS TO THE RIGHT WITH THE LAST
DESCRIBED LINE AND ALONG SAID CENTERLINE, 335.74 FEET TO THE NORTHEASTERLY DOCK
LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER; THENCE SOUTHEASTERLY AT AN ANGLE
OF 59 DEGREES, 55 MINUTES, 55 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE
AND ALONG SAID NORTHEASTERLY DOCK LINE, 35.99 FEET; THENCE CONTINUING ALONG SAID
NORTHEASTERLY DOCK LINE AT AN ANGLE OF 173 DEGREES, 36 MINUTES, 50 SECONDS TO
THE RIGHT WITH THE LAST DESCRIBED LINE, 252.69 FEET; THENCE CONTINUING ALONG
SAID NORTHEASTERLY DOCK LINE AT AN ANGLE OF 176 DEGREES, 02 MINUTES, 23 SECONDS
TO RIGHT WITH THE LAST DESCRIBED LINE, 2.15 FEET; THENCE SOUTHEASTERLY AT AN
ANGLE OF 122 DEGREES, 31 MINUTES, 41 SECONDS TO THE RIGHT WITH THE LAST
DESCRIBED LINE, 9.55 FEET TO THE CENTERLINE OF A 1.00 FOOT BRICK WALL; THENCE
NORTHEASTERLY AT AN ANGLE OF 149 DEGREES, 54 MINUTES, 45 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE AND ALONG SAID CENTERLINE, 267.99 FEET TO THE
SOUTHWESTERLY LINE OF NORTH KINGSBURY AND POINT OF BEGINNING.

 

PARCEL 9: (NORTHERN CATALOG BUILDING)

 

THAT PART OF LOT 5, LYING EAST OF THE DOCK LINE OF THE NORTH BRANCH OF THE
CHICAGO RIVER IN ASSESSOR’S PLAT OF LOTS 5 AND 6 IN BLOCK 95 OF ELSTON’S
ADDITION TO CHICAGO, IN SECTION 4, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS, AND LYING BELOW AN ELEVATION
OF 52.00 FEET, CITY OF CHICAGO DATUM, AND BOUNDED AND DESCRIBED AS FOLLOWS:

 

BEGINNING ON THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AT A POINT, 415.68
FEET NORTHWESTERLY OF THE INTERSECTION OF SAID SOUTHWESTERLY LINE OF NORTH
KINGSBURY STREET AND THE WEST LINE OF NORTH LARRABEE STREET, BEING ALSO THE
EXTENSION NORTHEASTERLY OF THE CENTERLINE OF A 1.00 FOOT BRICK WALL; THENCE
SOUTHWESTERLY AT AN ANGLE OF 89 DEGREES, 55 MINUTES, 12 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE ALONG SAID CENTERLINE OF SAID 1.00 FOOT BRICK WALL,
A DISTANCE OF 267.99 FEET TO THE POINT OF BEGINNING; THENCE NORTHWESTERLY AT AN
ANGLE OF 149 DEGREES, 54 MINUTES, 45 SECONDS TO THE LEFT WITH THE LAST DESCRIBED
LINE, 9.55 FEET TO THE NORTHEASTERLY DOCK LINE OF THE NORTH BRANCH OF THE
CHICAGO RIVER; THENCE SOUTHEASTERLY ALONG SAID DOCK LINE, AT AN ANGLE OF 57
DEGREES, 28 MINUTES, 19 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE AND
ALONG SAID NORTHEASTERLY DOCK

 

A-1-7

--------------------------------------------------------------------------------


 

LINE, 4.79 FEET TO THE EXTENSION SOUTHWESTERLY OF THE CENTERLINE OF SAID 1.00
FOOT BRICK WALL; THENCE NORTHEASTERLY AT AN ANGLE OF 92 DEGREES, 26 MINUTES, 26
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE AND ALONG SAID CENTERLINE,
8.06 FEET TO THE POINT OF BEGINNING.

 

PARCEL 10: (NORTHERN CATALOG BUILDING)

 

THAT PART OF LOT 5, LYING EAST OF THE DOCK LINE OF THE NORTH BRANCH OF THE
CHICAGO RIVER IN ASSESSOR’S PLAT OF LOTS 5 AND 6 IN BLOCK 95 OF ELSTON’S
ADDITION TO CHICAGO, IN SECTION 4, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS, AND LYING ABOVE AN ELEVATION
OF 52.00 FEET, AND BELOW AN ELEVATION OF 77.00 FEET, CITY OF CHICAGO DATUM, AND
BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING ON THE SOUTHWESTERLY LINE OF NORTH
KINGSBURY STREET AT A POINT, 415.68 FEET NORTHWESTERLY OF THE INTERSECTION OF
SAID SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE WEST LINE OF NORTH
LARRABEE STREET, BEING ALSO THE EXTENSION NORTHEASTERLY OF THE CENTERLINE OF A
1.00 FOOT BRICK WALL; THENCE SOUTHWESTERLY, AT AN ANGLE OF 89 DEGREES, 55
MINUTES, 12 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE ALONG SAID
CENTERLINE OF SAID 1.00 FOOT BRICK WALL, A DISTANCE OF 267.99 FEET TO THE POINT
OF BEGINNING; THENCE NORTHWESTERLY AT AN ANGLE OF 149 DEGREES, 54 MINUTES, 45
SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 9.55 FEET TO THE NORTHEASTERLY
DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER; THENCE SOUTHEASTERLY ALONG
SAID DOCK LINE AT AN ANGLE OF 57 DEGREES, 28 MINUTES, 19 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE AND ALONG SAID NORTHEASTERLY DOCK LINE, 4.79 FEET
TO THE EXTENSION SOUTHWESTERLY OF THE CENTERLINE OF SAID 1.00 FOOT BRICK WALL;
THENCE NORTHEASTERLY AT AN ANGLE OF 92 DEGREES, 26 MINUTES, 26 SECONDS TO THE
RIGHT WITH THE LAST DESCRIBED LINE AND ALONG SAID CENTERLINE, 8.06 FEET TO THE
POINT OF BEGINNING.

 

PARCEL 11: (NORTHERN CATALOG BUILDING)

 

THAT PART OF LOT 5, LYING EAST OF THE DOCK LINE OF THE NORTH BRANCH OF THE
CHICAGO RIVER IN ASSESSOR’S PLAT OF LOTS 5 AND 6 IN BLOCK 95 OF ELSTON’S
ADDITION TO CHICAGO, IN SECTION 4, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS, AND LYING ABOVE AN ELEVATION
OF 77.00 FEET, AND BELOW AN ELEVATION OF 89.50 FEET, CITY OF CHICAGO DATUM, AND
BOUNDED AND DESCRIBED AS FOLLOWS:

 

BEGINNING ON THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AT A POINT, 415.68
FEET NORTHWESTERLY OF THE INTERSECTION OF SAID SOUTHWESTERLY LINE OF NORTH
KINGSBURY STREET AND THE WEST LINE OF NORTH LARRABEE STREET, BEING ALSO THE
EXTENSION NORTHEASTERLY OF

 

THE CENTERLINE OF A 1.00 FOOT BRICK WALL; THENCE SOUTHWESTERLY AT AN ANGLE OF 89
DEGREES, 55 MINUTES, 12 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE ALONG
SAID CENTERLINE OF SAID 1.00 FOOT BRICK WALL, A DISTANCE OF 267.99 FEET TO THE
POINT OF BEGINNING; THENCE NORTHWESTERLY AT AN ANGLE OF 149 DEGREES, 54 MINUTES,
45 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 9.55 FEET TO THE
NORTHEASTERLY DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO

 

A-1-8

--------------------------------------------------------------------------------


 

RIVER; THENCE SOUTHEASTERLY ALONG SAID DOCK LINE AT AN ANGLE OF 57 DEGREES, 28
MINUTES 1 19 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE AND ALONG SAID
NORTHEASTERLY DOCK LINE, 4.79 FEET TO THE EXTENSION SOUTHWESTERLY OF THE
CENTERLINE OF SAID 1.00 FOOT BRICK WALL; THENCE NORTHEASTERLY AT AN ANGLE OF 92
DEGREES, 26 MINUTES, 26 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE AND
ALONG SAID CENTERLINE, 8.06 FEET TO THE POINT OF BEGINNING.

 

PARCEL 12: (SOUTHERN CATALOG BUILDING)

 

THAT PART OF LOTS 2, 3 AND 4, LYING EAST OF THE DOCK LINE OF THE NORTH BRANCH OF
THE CHICAGO RIVER IN BLOCK 95 OF ELSTON’S ADDITION TO CHICAGO, IN SECTION 4,
TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS, BOUNDED AND DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHEAST CORNER OF LOT 4; THENCE NORTHWESTERLY ALONG THE
NORTHEASTERLY LINES OF SAID LOTS 4, 3 AND 2, A DISTANCE OF 155.14 FEET TO A
POINT ON THE NORTHEASTERLY LINE OF SAID LOT 2; THENCE SOUTHWESTERLY ALONG A LINE
FORMING AN ANGLE OF 89 DEGREES, 55 MINUTES, 12 SECONDS FROM SOUTHEAST TO
SOUTHWEST WITH THE LAST DESCRIBED SOUTHWESTERLY LINE, SAID LINE ALSO BEING THE
CENTERLINE OF A 12-INCH THICK BRICK WALL AND THE EXTENSION THEREOF, A DISTANCE
OF 267.99 FEET TO THE SOUTH LINE OF LOT 4; THENCE EAST ALONG THE SOUTH LINE OF
LOT 4, A DISTANCE OF 309.47 FEET TO THE POINT OF BEGINNING.

 

PARCEL 13: (SOUTHERN CATALOG BUILDING)

 

THAT PART OF LOTS 5 AND 6, LYING EAST OF THE DOCK LINE OF THE NORTH BRANCH OF
THE CHICAGO RIVER IN BLOCK 95 OF ELSTON’S ADDITION TO CHICAGO, IN SECTION 4,
TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS, BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHEAST
CORNER OF SAID LOT 6; THENCE NORTH ALONG THE EAST LINE OF SAID LOTS 6 AND 5,
BEING ALSO THE WEST LINE OF LARRABEE STREET, A DISTANCE OF 330.60 FEET TO THE
INTERSECTION WITH THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET; THENCE
NORTHWESTERLY ALONG SAID SOUTHWESTERLY LINE, BEING ALSO THE NORTHEASTERLY LINE
OF SAID LOT 5, A DISTANCE OF 260.55 FEET TO A POINT ON THE NORTHEAST CORNER OF
LOT 5; THENCE WESTERLY ALONG THE NORTH LINE OF LOT 5, A DISTANCE OF 309.47 FEET;
THENCE SOUTHWESTERLY ON AN ANGLE TO THE LEFT OF 30 DEGREES, 05 MINUTES, 15
SECONDS, A DISTANCE OF 8.06 FEET TO SAID DOCK LINE; THENCE SOUTHEASTERLY ALONG
SAID DOCK LINE, A DISTANCE OF 174.59 FEET TO A BEND; THENCE SOUTHEASTERLY ALONG
SAID DOCK LINE, A DISTANCE OF 207.60 FEET TO A BEND; THENCE SOUTHEASTERLY ALONG
SAID DOCK LINE, A DISTANCE OF 231.32 FEET TO THE SOUTH LINE OF SAID LOT 6, BEING
ALSO THE NORTH LINE OF WEST CHICAGO AVENUE; THENCE EAST ALONG SAID LINE, A
DISTANCE OF 203.28 FEET TO THE POINT OF BEGINNING, EXCEPTING THEREFROM THE EAST
32.00 FEET OF LOT 5 AND THE EAST 50.00 FEET OF LOT 6.

 

A-1-9

--------------------------------------------------------------------------------


 

PARCEL 14: (SOUTHERN CATALOG BUILDING)

 

THAT PART OF LOT 5 IN BLOCK 95 IN ELSTON’S ADDITION TO CHICAGO, SITUATED IN THE
SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 4, TOWNSHIP 39 NORTH, RANGE 14,
EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS FOLLOWS:

 

BEGINNING ON THE SOUTH LINE OF LOT 5 AT A POINT, 32.0 FEET WEST OF THE SOUTHEAST
CORNER THEREOF AND RUNNING; THENCE NORTH PARALLEL WITH AND 32.0 FEET WEST OF THE
EAST LINE OF SAID LOT, A DISTANCE OF 158.12 FEET TO THE SOUTHWESTERLY LINE OF
HAWTHORNE AVENUE; THENCE SOUTHEASTERLY ALONG THE SOUTHWEST LINE OF HAWTHORNE
AVENUE, A DISTANCE OF 64.0 FEET TO THE EAST LINE OF SAID LOT 5; THENCE SOUTH
ALONG SAID EAST LINE OF SAID LOT 5, A DISTANCE OF 102.70 FEET TO THE SOUTHEAST
CORNER THEREOF; THENCE WEST ALONG THE SOUTH LINE OF SAID LOT 5, A DISTANCE OF
32.0 FEET TO THE PLACE OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

PARCEL 15: (SOUTHERN CATALOG BUILDING)

 

THAT EAST 50.00 FEET OF LOT 6 IN BLOCK 95 IN ELSTON’S ADDITION TO CHICAGO, BEING
A PORTION OF THE WEST 1/2 OF THE SOUTHWEST 1/4 OF SECTION 4, TOWNSHIP 39 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

 

BUT EXCEPTING FROM THE AFORESAID PARCELS 3, 6 AND 9, THE PROPERTY BOUNDED AND
DESCRIBED AS FOLLOWS:

 

THAT PART OF LOTS 1, 2, 3, 4 AND 5 IN BLOCK 95, LYING EAST OF THE DOCK LINE OF
THE NORTH BRANCH OF THE CHICAGO RIVER; TOGETHER WITH LOTS 24, 25, 26 AND A
PART OF LOT 23 IN BLOCK 96, LYING EAST OF THE DOCK LINE OF THE NORTH BRANCH OF
THE CHICAGO RIVER; TOGETHER WITH VACATED BRANCH STREET LYING EAST OF THE DOCK
LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER IN ELSTON’S ADDITION TO
CHICAGO, IN SECTION 4, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, LYING ABOVE AN ELEVATION OF 4.00 FEET (BEING THE FINISHED SURFACE OF
THE RIVER WALK) AND BELOW AN ELEVATION OF 17.25 FEET, CITY OF CHICAGO DATUM,
BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING ON THE SOUTHWESTERLY LINE OF NORTH
KINGSBURY STREET AT A POINT, 816.84 (816.68 MEASURED) FEET NORTHWESTERLY OF THE
INTERSECTION OF SAID SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE WEST
LINE OF NORTH LARRABEE STREET, THAT POINT BEING ALSO THE EXTENSION NORTHEASTERLY
OF THE NORTHWESTERLY FACE OF FIVE (5) CONCRETE COLUMNS; THENCE SOUTHWESTERLY
WITH AN ANGLE OF 89 DEGREES, 49 MINUTES, 14 SECONDS TO THE RIGHT WITH THE LAST
DESCRIBED LINE AND ALONG SAID NORTHWESTERLY FACE, 104.87 FEET TO THE NORTHERLY
EXTENSION OF THE WEST FACE OF A BRICK WALL; THENCE SOUTHEASTERLY ALONG THE
WESTERLY FACE OF SAID BRICK WALL AT AN ANGLE OF 90 DEGREES, 18 MINUTES, 00
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, A DISTANCE OF 1.53 FEET TO
THE NORTHWESTERLY FACE OF A 1.00 FOOT BRICK WALL; THENCE SOUTHWESTERLY ALONG
SAID NORTHWESTERLY FACE PERPENDICULAR TO THE LAST DESCRIBED LINE 124.71 FEET TO
THE WEST FACE OF A WALL AND THE POINT OF BEGINNING; THENCE SOUTHEASTERLY ALONG
SAID WEST FACE, BEING ON A LINE FORMING AN ANGLE OF 89 DEGREES, 52 MINUTES, 22
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 123.29 FEET TO A POINT TO BE
REFERRED TO AS “POINT A”; THENCE FOLLOWING THE

 

A-1-10

--------------------------------------------------------------------------------


 

FACE OF THE WALL; THENCE NORTHEASTERLY PERPENDICULAR TO THE LAST DESCRIBED LINE,
1.38 FEET TO A BEND POINT IN SAID WALL; THENCE SOUTHEASTERLY PERPENDICULAR TO
THE LAST DESCRIBED LINE, 50.58 FEET; THENCE SOUTHWESTERLY PERPENDICULAR TO THE
LAST DESCRIBED LINE, 13.37 FEET; THENCE SOUTHEASTERLY PERPENDICULAR TO THE LAST
DESCRIBED LINE, 225.89 FEET TO THE CENTERLINE OF A 1.00 FOOT BRICK WALL, (SAID
POINT BEING 241.58 FEET WEST ALONG THE CENTERLINE OF SAID WALL OF THE WEST LINE
OF NORTH KINGSBURY STREET); THENCE SOUTHWESTERLY ALONG SAID CENTERLINE AND ITS
EXTENSION, BEING A LINE FORMING AN ANGLE TO THE LEFT WITH THE LAST DESCRIBED
LINE OF 90 DEGREES, 04 MINUTES, 48 SECONDS, 34.00 FEET TO THE NORTHEASTERLY DOCK
LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER TO A POINT TO BE REFERRED TO AS
“POINT B”; THENCE NORTHWESTERLY ALONG SAID DOCK LINE, BEING A LINE FORMING AN
ANGLE OF 92 DEGREES, 05 MINUTES, 27 SECONDS TO THE LEFT WITH THE LAST DESCRIBED
LINE, 8.08 FEET TO A BEND POINT, SAID BEND POINT TO BE REFERRED TO AS “POINT C”;
THENCE NORTHWESTERLY ALONG A LINE FORMING AN ANGLE OF 176 DEGREES, 11 MINUTES,
31 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 252.49 FEET TO A BEND
POINT; THENCE NORTHWESTERLY ALONG A LINE FORMING AN ANGLE OF 173 DEGREES, 39
MINUTES, 01 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 140.75 FEET TO THE
NORTH FACE AND ITS EXTENSION OF A BRICK WALL; THENCE NORTHEASTERLY 19.53 FEET TO
THE POINT OF BEGINNING; ALSO THAT PART OF SAID LOTS LYING ABOVE AN ELEVATION OF
17.25 FEET AND BELOW AN ELEVATION OF 35.00 FEET, CITY OF CHICAGO DATUM,
DESCRIBED AS FOLLOWS: COMMENCING AT THE AFORESAID POINT OF BEGINNING; THENCE
SOUTHEASTERLY ALONG A LINE 123.29 FEET TO THE AFORESAID “POINT A” AND POINT OF
BEGINNING; THENCE NORTHEASTERLY PERPENDICULAR TO THE LAST DESCRIBED LINE, 1.38
FEET TO A BEND POINT IN SAID WALL; THENCE SOUTHEASTERLY PERPENDICULAR TO THE
LAST DESCRIBED LINE, 50.58 FEET; THENCE SOUTHWESTERLY PERPENDICULAR TO THE LAST
DESCRIBED LINE, 17.20 FEET; THENCE SOUTHEASTERLY PERPENDICULAR TO THE LAST
DESCRIBED LINE, 89.05 FEET; THENCE SOUTHWESTERLY PERPENDICULAR TO THE LAST
DESCRIBED LINE, 5.33 FEET; THENCE SOUTHEASTERLY PERPENDICULAR TO THE LAST
DESCRIBED LINE, 15.50 FEET; THENCE SOUTHWESTERLY PERPENDICULAR TO THE LAST
DESCRIBED LINE, 21.91 FEET TO THE AFORESAID NORTHEASTERLY DOCK LINE; THENCE
NORTHWESTERLY ALONG SAID NORTHEASTERLY DOCK LINE, BEING A LINE FORMING AN ANGLE
OF 88 DEGREES, 21 MINUTES, 46 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE,
139.14 FEET TO A BEND POINT; THENCE NORTHWESTERLY ALONG A LINE FORMING AN ANGLE
OF 173 DEGREES, 39 MINUTES, 01 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE,
60.50 FEET; THENCE NORTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 97 DEGREES, 59
MINUTES, 14 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 15.26 FEET; THENCE
SOUTHEASTERLY PERPENDICULAR TO THE LAST DESCRIBED LINE, 43.87 FEET; THENCE
NORTHEASTERLY PERPENDICULAR TO THE LAST DESCRIBED LINE, 15.42 FEET TO THE
AFORESAID “POINT A” AND POINT OF BEGINNING; ALSO THAT PART OF SAID LOTS LYING
ABOVE AN ELEVATION OF 17.25 FEET AND BELOW AN ELEVATION OF 35.00 FEET, CITY OF
CHICAGO DATUM, DESCRIBED AS FOLLOWS: BEGINNING AT THE AFORESAID “POINT B”;
THENCE NORTHWESTERLY ALONG THE NORTHEASTERLY DOCK LINE OF THE NORTH BRANCH OF
THE CHICAGO RIVER, 8.08 FEET TO THE AFORESAID “POINT C”; THENCE NORTHWESTERLY
ALONG A LINE FORMING AN ANGLE OF 176 DEGREES, 11 MINUTES, 31 SECONDS TO THE LEFT
WITH THE LAST DESCRIBED LINE, AND ALONG THE AFORESAID NORTHEASTERLY DOCK LINE,
50.45 FEET; THENCE NORTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 91 DEGREES, 38
MINUTES, 14 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 29.04

 

A-1-11

--------------------------------------------------------------------------------


 

FEET; THENCE SOUTHEASTERLY PERPENDICULAR TO THE LAST DESCRIBED LINE, 58.46 FEET
TO THE CENTERLINE AND ITS EXTENSION OF THE AFORESAID BRICK WALL; THENCE
SOUTHWESTERLY ALONG A LINE FORMING AN ANGLE OF 90 DEGREES, 04 MINUTES, 48
SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 30.17 FEET TO THE POINT OF
BEGINNING, ALL IN COOK COUNTY, ILLINOIS.

 

BUT EXCEPTING FROM THE AFORESAID PARCELS 12 AND 13, THE PROPERTY BOUNDED AND
DESCRIBED AS FOLLOWS:

 

THAT PART OF LOTS 4, 5 AND 6 IN BLOCK 95 IN ELSTON’S ADDITION TO CHICAGO, IN
SECTION 4, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN,
LYING EAST OF THE DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER, LYING
ABOVE AN ELEVATION OF 4.00 FEET (BEING THE FINISHED SURFACE OF THE RIVER WALK)
AND BELOW AN ELEVATION OF 17.25 FEET, CITY OF CHICAGO DATUM, BOUNDED AND
DESCRIBED AS FOLLOWS: BEGINNING A POINT ON THE NORTH RIGHT OF WAY LINE OF
CHICAGO AVENUE, BEING DISTANT ALONG SAID RIGHT OF WAY LINE 172.37 FEET WEST OF
THE WEST LINE OF NORTH LARRABEE STREET; THENCE NORTHERLY, ON A LINE FORMING AN
ANGLE OF 90 DEGREES, 38 MINUTES, 47 SECONDS TO THE LEFT WITH SAID NORTH RIGHT OF
WAY LINE, 55.46 FEET TO A BEND POINT; THENCE NORTHWESTERLY ALONG A LINE FORMING
AN ANGLE OF 135 DEGREES, 00 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST
DESCRIBED LINE, 24.75 FEET TO A BEND POINT; THENCE NORTHERLY ALONG A LINE
FORMING AN ANGLE OF 135 DEGREES, 00 MINUTES, 00 SECONDS TO THE LEFT WITH THE
LAST DESCRIBED LINE, 87.15 FEET TO A BEND POINT; THENCE NORTHWESTERLY ALONG A
LINE FORMING AN ANGLE OF 135 DEGREES, 00 MINUTES, 00 SECONDS TO THE RIGHT WITH
THE LAST DESCRIBED LINE, 24.75 FEET TO A BEND POINT; THENCE NORTHERLY ALONG A
LINE FORMING AN ANGLE OF 135 DEGREES, 00 MINUTES, 00 SECONDS TO THE LEFT WITH
THE LAST DESCRIBED LINE, 57.11 FEET TO A BEND POINT; THENCE NORTHWESTERLY ALONG
A LINE FORMING AN ANGLE OF 149 DEGREES, 29 MINUTES, 58 SECONDS TO THE RIGHT WITH
THE LAST DESCRIBED LINE, 58.09 FEET TO A BEND POINT; THENCE SOUTHWESTERLY
PERPENDICULAR TO THE LAST DESCRIBED LINE, 8.58 FEET TO A BEND POINT; THENCE
NORTHWESTERLY PERPENDICULAR TO THE LAST DESCRIBED LINE, 122.50 FEET TO A BEND
POINT, SAID POINT TO BE REFERRED TO AS “POINT A”; THENCE SOUTHWESTERLY
PERPENDICULAR TO THE LAST DESCRIBED LINE, 9.08 FEET TO A BEND POINT, SAID POINT
TO BE REFERRED TO AS “POINT B”; THENCE NORTHWESTERLY PERPENDICULAR TO THE LAST
DESCRIBED LINE, 211.72 FEET TO THE CENTERLINE OF A 1.00 FOOT BRICK WALL, (SAID
POINT BEING 245.00 FEET WEST OF THE WEST LINE OF NORTH KINGSBURY STREET, AS
MEASURED ALONG SAID CENTERLINE BEING A LINE FORMING AN ANGLE OF 89 DEGREES, 55
MINUTES, 12 SECONDS FROM SOUTHEAST TO SOUTHWEST WITH THE SOUTHWESTERLY LINE OF
NORTH KINGSBURY STREET AT A POINT ON SAID SOUTHWESTERLY LINE 415.69 FEET, AS
MEASURED ALONG SAID SOUTHWESTERLY LINE, NORTHWESTERLY FROM ITS INTERSECTION WITH
THE WEST LINE OF NORTH LARRABEE STREET); THENCE SOUTHWESTERLY ALONG SAID
CENTERLINE AND ITS EXTENSION, BEING A LINE FORMING AN ANGLE OF 90 DEGREES, 08
MINUTES, 23 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 30.58 FEET TO THE
NORTHEASTERLY DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER; THENCE
SOUTHEASTERLY ALONG SAID DOCK LINE, AT AN ANGLE OF 87 DEGREES, 54 MINUTES, 34
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 181.53 FEET; THENCE
CONTINUING SOUTHEASTERLY ALONG SAID NORTHEASTERLY DOCK LINE AT AN ANGLE OF 178
DEGREES, 39 MINUTES, 02 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE,

 

A-1-12

--------------------------------------------------------------------------------


 

200.22 FEET; THENCE CONTINUING, SOUTHEASTERLY ALONG SAID NORTHEASTERLY DOCK LINE
AT AN ANGLE OF 154 DEGREES, 49 MINUTES, 20 SECONDS TO THE LEFT WITH THE LAST
DESCRIBED LINE, 231.02 FEET TO THE NORTH LINE OF CHICAGO AVENUE; THENCE EASTERLY
ALONG SAID NORTH LINE, 32.28 FEET TO THE POINT OF BEGINNING; ALSO THAT PART OF
SAID LOTS 4, 5 AND 6, LYING ABOVE AN ELEVATION OF 17.25 FEET AND BELOW AN
ELEVATION OF 35.00 FEET, CITY OF CHICAGO DATUM, BOUNDED AND DESCRIBED AS
FOLLOWS; COMMENCING AT THE INTERSECTION OF THE NORTHEASTERLY DOCK LINE OF THE
CHICAGO RIVER AND THE NORTH LINE OF CHICAGO AVENUE (SAID POINT BEING 204.65 FEET
WEST OF THE WEST LINE OF LARRABEE STREET); THENCE NORTHWESTERLY ALONG SAID DOCK
LINE, 17.54 FEET TO THE NORTH FACE AND ITS EXTENSION OF A WALL AND THE POINT OF
BEGINNING; THENCE EASTERLY, ALONG SAID NORTH FACE, BEING ON A LINE FORMING AN
ANGLE OF 81 DEGREES, 22 MINUTES, 38 SECONDS TO THE LEFT WITH THE LAST DESCRIBED
LINE, 25.91 FEET TO THE WEST FACE OF A WALL; THENCE NORTHERLY ALONG SAID WEST
FACE PERPENDICULAR TO THE LAST DESCRIBED LINE, 46.76 FEET TO A BEND POINT;
THENCE NORTHWESTERLY ALONG A LINE FORMING AN ANGLE OF 135 DEGREES, 00 MINUTES,
00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 12.02 FEET TO A BEND
POINT; THENCE NORTHERLY ALONG A LINE FORMING AN ANGLE OF 135 DEGREES, 00
MINUTES, 00 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 87.15 FEET TO A
BEND POINT; THENCE NORTHWESTERLY ALONG A LINE FORMING AN ANGLE OF 135 DEGREES,
00 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 24.75 FEET TO
A BEND POINT; THENCE NORTH ALONG A LINE FORMING AN ANGLE OF 135 DEGREES, 00
MINUTES, 00 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 57.11 FEET TO A
BEND POINT; THENCE NORTHWESTERLY ALONG A LINE FORMING AN ANGLE OF 149 DEGREES,
29 MINUTES, 58 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 58.09 FEET TO
A BEND POINT; THENCE SOUTHWESTERLY ALONG THE FACE OF A WALL AND ITS EXTENSION,
PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.23 FEET TO THE AFORESAID
NORTHEASTERLY DOCK LINE; THENCE SOUTHEASTERLY ALONG SAID DOCK LINE AT AN ANGLE
OF 86 DEGREES, 42 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE,
47.09 FEET TO A BEND POINT; THENCE SOUTHEASTERLY ALONG A LINE FORMING AN ANGLE
OF 154 DEGREES, 49 MINUTES, 20 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE,
213.48 FEET TO THE POINT OF BEGINNING; ALSO THAT PART OF SAID LOTS 4, 5 AND 6,
LYING ABOVE AN ELEVATION OF 17.25 FEET AND BELOW AN ELEVATION OF 35.00 FEET,
CITY OF CHICAGO DATUM, BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT THE
AFORESAID “POINT A”; THENCE SOUTHWESTERLY 9.08 FEET TO THE AFORESAID “POINT B”
AND THE POINT OF BEGINNING; THENCE NORTHWESTERLY, PERPENDICULAR TO THE LAST
DESCRIBED LINE, 105.00 FEET; THENCE SOUTHWESTERLY, PERPENDICULAR TO THE LAST
DESCRIBED LINE, 26.92 FEET TO THE AFORESAID NORTHEASTERLY DOCK LINE; THENCE
SOUTHEASTERLY, ALONG A LINE FORMING AN ANGLE OF 88 DEGREES, 02 MINUTES, 57
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 74.66 FEET; THENCE
SOUTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 178 DEGREES, 39 MINUTES, 02
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 30.43 FEET; THENCE
NORTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 93 DEGREES, 18 MINUTES, 00 SECOND
TO THE RIGHT WITH THE LAST DESCRIBED LINE, 22.63 FEET TO THE POINT OF BEGINNING;
ALSO THAT PART OF SAID LOTS 4, 5 AND 6, LYING ABOVE AN ELEVATION OF 17.25 FEET
AND BELOW AN ELEVATION OF 35.00 FEET, CITY OF CHICAGO DATUM, BOUNDED AND
DESCRIBED AS FOLLOWS: COMMENCING AT THE AFORESAID “POINT A”; THENCE
SOUTHWESTERLY 9.08 FEET TO THE AFORESAID “POINT B”; THENCE NORTHWESTERLY,
PERPENDICULAR TO THE LAST DESCRIBED LINE, 157.50 FEET TO THE

 

A-1-13

--------------------------------------------------------------------------------


 

POINT OF BEGINNING; THENCE CONTINUING NORTHWESTERLY ALONG THE PROJECTION OF THE
LAST DESCRIBED LINE, 54.22 FEET TO THE CENTERLINE OF THE AFORESAID 1.00 FOOT
BRICK WALL; THENCE SOUTHWESTERLY ALONG SAID CENTERLINE AND ITS EXTENSION, BEING
A LINE FORMING AN ANGLE OF 90 DEGREES, 08 MINUTES, 23 SECONDS TO THE RIGHT WITH
THE LAST DESCRIBED LINE, 30.58 FEET TO THE AFORESAID NORTHEASTERLY DOCK LINE;
THENCE SOUTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 87 DEGREES, 54 MINUTES, 34
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 54.33 FEET; THENCE
NORTHEASTERLY ALONG A LINE FORMING AN ANGLE OF 91 DEGREES, 57 MINUTES, 14
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 28.71 FEET TO THE POINT OF
BEGINNING, IN COOK COUNTY, ILLINOIS.

 

PARCEL 17:

 

THAT PART OF PETER HUGEL’S SUBDIVISION AND OF J. L. WILSON’S ADDITION, BEING A
SUBDIVISION OF LOT 11 IN SAID PETER HUGEL’S SUBDIVISION AND OF MACKUBIN’S
SUBDIVISION, ALL IN THE SOUTHEAST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 4,
TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS
FOLLOWS:

 

BEGINNING ON THE EAST LINE OF NORTH LARRABEE STREET AT A POINT WHICH IS 409 FEET
NORTH FROM THE SOUTHWEST CORNER OF LOT 10 IN J. L. WILSON’S ADDITION AFORESAID
AND THE NORTHEAST CORNER OF SAID NORTH LARRABEE STREET AND WEST CHICAGO AVENUE
AND RUNNING; THENCE SOUTHEASTWARDLY ALONG A STRAIGHT LINE, A DISTANCE OF 120.37
FEET TO A POINT WHICH IS 8 FEET MEASURED PERPENDICULARLY EAST FROM THE EAST LINE
OF NORTH LARRABEE STREET AFORESAID AND THE WEST LINE OF LOT 12 IN PETER HUGEL’S
SUBDIVISION AFORESAID; THENCE SOUTH ALONG A LINE WHICH IS 8 FEET MEASURED
PERPENDICULARLY EAST FROM AND PARALLEL WITH THE EAST LINE OF NORTH LARRABEE
STREET AFORESAID A DISTANCE OF 171.80 FEET TO A POINT; THENCE EAST ALONG A
STRAIGHT LINE WHICH FORMS THE CLOCKWISE ANGLE OF 90 DEGREES 34 MINUTES 39
SECONDS, FROM NORTH TO EAST, WITH THE LAST DESCRIBED LINE, A DISTANCE OF 23.64
FEET TO A POINT; THENCE NORTH ALONG A LINE PERPENDICULAR TO THE LAST DESCRIBED
LINE, A DISTANCE OF 1.59 FEET TO A POINT ON THE CENTER LINE OF AN EXISTING
EXPANSION JOINT; THENCE EAST ALONG A STRAIGHT LINE, BEING THE CENTER LINE OF AN
EXISTING EXPANSION JOINT, PERPENDICULAR TO THE LAST DESCRIBED LINE, A DISTANCE
OF 95.34 FEET TO THE POINT OF INTERSECTION OF SAID STRAIGHT LINE WITH THE
SOUTHERLY EXTENSION OF THE WEST LINE OF THE ALLEY AS SHOWN BY THE PLAT OF SAID
ALLEY RECORDED ON SEPTEMBER 22, 1910, AS DOCUMENT 4630739; THENCE NORTH ALONG
SAID SOUTHERLY EXTENSION AND ALONG SAID WEST LINE OF THE ALLEY AS SHOWN BY THE
PLAT OF SAID ALLEY RECORDED ON SEPTEMBER 22, 1910, AS DOCUMENT 4630739, A
DISTANCE OF 337.02 TO THE POINT OF INTERSECTION OF SAID WEST LINE OF THE ALLEY
WITH THE NORTH LINE OF LOT 13 IN PETER HUGEL’S SUBDIVISION AFORESAID; THENCE
WEST ALONG THE NORTH LINE OF SAID LOT 13 IN PETER HUGEL’S SUBDIVISION, A
DISTANCE OF 127.00 FEET TO THE EAST LINE OF LARRABEE STREET; THENCE SOUTH ALONG
SAID EAST LINE OF NORTH LARRABEE STREET, A DISTANCE OF 47.15 FEET TO THE POINT
OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

A-1-14

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

LEGAL DESCRIPTION—EQC TRUST PROPERTY

 

PARCEL 19: (NORTHERN CATALOG BUILDING RIVERWALK)

 

THAT PART OF LOTS 1, 2, 3, 4 AND 5 IN BLOCK 95 LYING EAST OF THE DOCK LINE OF
THE NORTH BRANCH OF THE CHICAGO RIVER TOGETHER WITH LOTS 24, 25, 26 AND A
PART OF LOT 23, IN BLOCK 96, LYING EAST OF THE DOCK LINE OF THE NORTH BRANCH OF
THE CHICAGO RIVER TOGETHER WITH VACATED BRANCH STREET LYING EAST OF THE DOCK
LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER IN ELSTON’S ADDITION TO
CHICAGO, IN SECTION 4, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL
MERIDIAN, LYING ABOVE AN ELEVATION OF 4.00 FEET (BEING THE FINISHED SURFACE OF
THE RIVER WALK) AND BELOW AN ELEVATION OF 17.25 FEET, CITY OF CHICAGO DATUM,
BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING ON THE SOUTHWESTERLY LINE OF NORTH
KINGSBURY STREET AT A POINT 816.84 (816.68 MEASURED) FEET NORTHWESTERLY OF THE
INTERSECTION OF SAID SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE WEST
LINE OF NORTH LARRABEE STREET, THAT POINT BEING ALSO THE EXTENSION NORTHEASTERLY
OF THE NORTHWESTERLY FACE OF FIVE CONCRETE COLUMNS; THENCE SOUTHWESTERLY WITH AN
ANGLE OF 89 DEGREES, 49 MINUTES, 14 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED
LINE, AND ALONG SAID NORTHWESTERLY FACE, 104.87 FEET TO THE NORTHERLY EXTENSION
OF THE WEST FACE OF A BRICK WALL; THENCE SOUTHEASTERLY, ALONG THE WESTERLY FACE
OF SAID BRICK WALL, AT AN ANGLE OF 90 DEGREES, 18 MINUTES, 00 SECONDS TO THE
RIGHT WITH THE LAST DESCRIBED LINE, A DISTANCE OF 1.53 FEET TO THE NORTHWESTERLY
FACE OF A 1.00 FOOT BRICK WALL, THENCE SOUTHWESTERLY, ALONG SAID NORTHWESTERLY
FACE, PERPENDICULAR TO THE LAST DESCRIBED LINE 124.71 FEET TO THE WEST FACE OF A
WALL, AND THE POINT OF BEGINNING; THENCE SOUTHEASTERLY ALONG SAID WEST, FACE
BEING ON A LINE FORMING AN ANGLE OF 89 DEGREES, 52 MINUTES, 22 SECONDS TO THE
RIGHT WITH THE LAST DESCRIBED LINE, 123.29 FEET TO A POINT TO BE REFERRED TO AS
POINT “A”; THENCE FOLLOWING THE FACE OF THE WALL, NORTHEASTERLY, PERPENDICULAR
TO THE LAST DESCRIBED LINE, 1.38 FEET TO A BEND POINT IN SAID WALL; THENCE
SOUTHEASTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE, 50.58 FEET; THENCE
SOUTHWESTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE, 13.37 FEET; THENCE
SOUTHEASTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE, 225.89 FEET TO THE
CENTER LINE OF A 1.00 FOOT BRICK WALL (SAID POINT BEING 241.58 FEET WEST OF THE
WEST LINE OF NORTH KINGSBURY STREET); THENCE SOUTHWESTERLY, ALONG SAID
CENTERLINE AND ITS EXTENSION, BEING A LINE FORMING AN ANGLE TO THE LEFT WITH THE
LAST DESCRIBED LINE OF 90 DEGREES, 04 MINUTES, 48 SECONDS, 34.00 FEET TO THE
DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER TO A POINT TO BE REFERRED TO
AS POINT “B”; THENCE NORTHWESTERLY, ALONG SAID DOCK LINE, BEING A LINE FORMING
AN ANGLE OF 92 DEGREES, 05 MINUTES, 27 SECONDS TO THE LEFT WITH THE LAST
DESCRIBED LINE, 8.08 FEET TO A BEND POINT, SAID BEND POINT TO BE REFERRED TO AS
POINT “C”; THENCE NORTHWESTERLY, ALONG A LINE FORMING AN ANGLE OF 176 DEGREES,
11 MINUTES, 31 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 252.49 FEET TO
A BEND POINT; THENCE NORTHWESTERLY, ALONG A LINE FORMING AN ANGLE OF 173
DEGREES, 39 MINUTES, 01 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 140.75
FEET TO THE NORTH FACE AND ITS EXTENSION OF A BRICK WALL; THENCE NORTHEASTERLY
19.53 FEET TO THE POINT OF BEGINNING, ALSO:

 

A-2-1

--------------------------------------------------------------------------------


 

THAT PART OF SAID LOTS LYING ABOVE AN ELEVATION OF 17.25 FEET AND BELOW AN
ELEVATION OF 35.00 FEET, CITY OF CHICAGO DATUM, DESCRIBED AS FOLLOWS; COMMENCING
AT THE AFORESAID POINT OF BEGINNING; THENCE SOUTHEASTERLY, ALONG A LINE 123.29
FEET TO THE AFORESAID POINT “A” AND POINT OF BEGINNING; THENCE NORTHEASTERLY,
PERPENDICULAR TO THE LAST DESCRIBED LINE, 1.38 FEET TO A BEND POINT IN SAID
WALL; THENCE SOUTHEASTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE, 50.58
FEET; THENCE SOUTHWESTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE, 17.20
FEET; THENCE SOUTHEASTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE, 89.05
FEET; THENCE SOUTHWESTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE, 5.33 FEET;
THENCE SOUTHEASTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE, 15.50 FEET;
THENCE SOUTHWESTERLY, 21.91 FEET TO THE AFORESAID NORTHEASTERLY DOCK LINE;
THENCE NORTHWESTERLY, ALONG SAID NORTHEASTERLY DOCK LINE, BEING A LINE FORMING
AN ANGLE OF 88 DEGREES, 21 MINUTES, 46 SECONDS TO THE LEFT WITH THE LAST
DESCRIBED LINE, 139.14 FEET TO A BEND POINT; THENCE NORTHWESTERLY, ALONG A LINE
FORMING AN ANGLE OF 173 DEGREES, 39 MINUTES, 01 SECONDS TO THE LEFT WITH THE
LAST DESCRIBED LINE, 60.50 FEET; THENCE NORTHEASTERLY, ALONG A LINE FORMING AN
ANGLE OF 97 DEGREES, 59 MINUTES, 14 SECONDS TO THE LEFT WITH THE LAST DESCRIBED
LINE, 15.26 FEET; THENCE SOUTHEASTERLY, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 43.87 FEET; THENCE NORTHEASTERLY, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 15.42 FEET TO THE AFORESAID POINT “A” AND POINT OF BEGINNING, ALSO:

 

THAT PART OF SAID LOTS LYING ABOVE AN ELEVATION OF 17.25 FEET AND BELOW AN
ELEVATION OF 35.00 FEET, CITY OF CHICAGO DATUM, DESCRIBED AS FOLLOWS; BEGINNING
AT THE AFORESAID POINT “B”; THENCE NORTHWESTERLY, 8.08 FEET TO THE AFORESAID
POINT “C”, THENCE NORTHWESTERLY, ALONG A LINE FORMING AN ANGLE OF 176 DEGREES,
11 MINUTES, 31 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, AND ALONG THE
AFORESAID NORTHEASTERLY DOCK LINE, 50.45 FEET; THENCE NORTHEASTERLY, ALONG A
LINE FORMING AN ANGLE OF 91 DEGREES, 38 MINUTES, 14 SECONDS TO THE LEFT WITH THE
LAST DESCRIBED LINE, 29.04 FEET; THENCE SOUTHEASTERLY, PERPENDICULAR TO THE LAST
DESCRIBED LINE, 58.46 FEET TO THE CENTERLINE AND ITS EXTENSION OF THE AFORESAID
BRICK WALL; THENCE SOUTHWESTERLY, ALONG A LINE FORMING AN ANGLE OF 90 DEGREES,
04 MINUTES, 48 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 30.17 FEET TO
THE POINT OF BEGINNING, ALL IN COOK COUNTY, ILLINOIS.

 

PARCEL 20: (ADJOINING RIVERWALK PARCEL)

 

THAT PART OF LOTS 21, 22 AND 23 IN BLOCK 96 IN ELSTON’S ADDITION TO CHICAGO, A
SUBDIVISION IN THE WEST HALF OF THE SOUTHWEST QUARTER OF SECTION 4, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS,
LYING BETWEEN THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AND THE NORTH
BRANCH OF THE CHICAGO RIVER, BOUNDED AND DESCRIBED AS FOLLOWS:

 

COMMENCING ON THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AT A POINT 816.68
(816.84 DEED) FEET NORTHWESTERLY OF THE INTERSECTION OF SAID SOUTHWESTERLY LINE
OF NORTH KINGSBURY STREET AND THE WEST LINE OF NORTH LARRABEE STREET, SAID POINT
BEING ALSO THE EXTENSION NORTHEASTERLY OF THE NORTHWESTERLY FACE OF FIVE
(5) CONCRETE COLUMNS; THENCE SOUTHWESTERLY, AT AN ANGLE OF 89 DEGREES, 49
MINUTES, 14 SECONDS TO THE RIGHT WITH THE LAST

 

A-2-2

--------------------------------------------------------------------------------


 

DESCRIBED LINE, AND ALONG SAID NORTHWESTERLY FACE 104.87 FEET TO THE NORTHERLY
EXTENSION OF THE WEST FACE OF THE BRICK WALL; THENCE SOUTHEASTERLY ALONG THE
WESTERLY FACE OF SAID BRICK WALL 1 AT AN ANGLE OF 90 DEGREES, 18 MINUTES, 00
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, A DISTANCE OF 1.53 FEET TO
THE NORTHWESTERLY FACE OF A 1.00 FOOT BRICK WALL; THENCE SOUTHWESTERLY, ALONG
SAID NORTHWESTERLY FACE, PERPENDICULAR TO THE LAST DESCRIBED LINE, A DISTANCE OF
117.38 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTHWESTERLY ALONG THE
LAST DESCRIBED LINE 26.86 FEET TO THE NORTHEASTERLY DOCK LINE OF THE NORTH
BRANCH OF THE CHICAGO RIVER; THENCE NORTHWESTERLY AT AN ANGLE OF 82 DEGREES, 08
MINUTES, 24 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, AND ALONG SAID
NORTHEASTERLY DOCK LINE, 0.99 FEET; THENCE CONTINUING ALONG SAID DOCK LINE, AT
AN ANGLE OF 178 DEGREES, 24 MINUTES, 38 SECONDS TO THE LEFT WITH THE LAST
DESCRIBED LINE, 119.19 FEET; THENCE NORTHEASTERLY AT AN ANGLE OF 99 DEGREES, 34
MINUTES, 36 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, A DISTANCE OF
31.44 FEET; THENCE SOUTHEASTERLY AT AN ANGLE OF 80 DEGREES, 00 MINUTES, 00
SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, A DISTANCE OF 95.18 FEET;
THENCE SOUTHWESTERLY AT AN ANGLE OF 100 DEGREES, 07 MINUTES, 04 SECONDS TO THE
LEFT WITH THE LAST DESCRIBED LINE, 8.07 FEET; THENCE SOUTHEASTERLY,
PERPENDICULAR TO THE LAST DESCRIBED LINE, 24.82 FEET TO THE POINT OF BEGINNING.

 

PARCEL 21: (SOUTHERN CATALOG BUILDING RIVERWALK)

 

THAT PART OF LOTS 4, 5 AND 6 IN BLOCK 95 IN ELSTON’S ADDITION TO CHICAGO, IN
SECTION 4, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN,
LYING EAST OF THE DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER, LYING
ABOVE AN ELEVATION OF 4.00 FEET (BEING THE FINISHED SURFACE OF THE RIVER WALK)
AND BELOW AN ELEVATION OF 17.25 FEET, CITY OF CHICAGO DATUM, BOUNDED AND
DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE WEST FACE OF A WALL
AND THE NORTH RIGHT OF WAY LINE OF CHICAGO AVENUE, BEING A POINT 172.37 FEET
WEST OF THE WEST LINE OF NORTH LARRABEE STREET; THENCE NORTHERLY, ALONG SAID
WEST FACE AND ITS EXTENSION, BEING A LINE FORMING AN ANGLE OF 90 DEGREES, 38
MINUTES, 47 SECONDS TO THE LEFT WITH SAID NORTH RIGHT OF WAY LINE, 55.46 FEET TO
A BEND POINT; THENCE NORTHWESTERLY, ALONG A LINE FORMING AN ANGLE OF 135
DEGREES, 00 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 24.75
FEET TO A BEND POINT; THENCE NORTHERLY, ALONG A LINE FORMING AN ANGLE OF 135
DEGREES, 00 MINUTES, 00 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 87.15
FEET TO A BEND POINT; THENCE NORTHWESTERLY, ALONG A LINE FORMING AN ANGLE OF 135
DEGREES, 00 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 24.75
FEET TO A BEND POINT; THENCE NORTHERLY, ALONG A LINE FORMING AN ANGLE OF 135
DEGREES, 00 MINUTES, 00 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 57.11
FEET TO A BEND POINT; THENCE NORTHWESTERLY, ALONG A LINE FORMING AN ANGLE OF 149
DEGREES, 29 MINUTES, 58 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 58.09
FEET TO A BEND POINT; THENCE SOUTHWESTERLY, PERPENDICULAR TO THE LAST DESCRIBED
LINE, 8.58 FEET TO A BEND POINT; THENCE NORTHWESTERLY, PERPENDICULAR TO THE LAST
DESCRIBED LINE, 122.50 FEET TO A BEND POINT, SAID POINT TO BE REFERRED TO AS
POINT “A”; THENCE SOUTHWESTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE, 9.08
FEET TO A BEND POINT, SAID POINT TO BE REFERRED TO AS POINT “B”; THENCE
NORTHWESTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE, 211.72 FEET

 

A-2-3

--------------------------------------------------------------------------------


 

TO THE CENTER LINE OF A 1.00 FOOT BRICK WALL (SAID POINT BEING 245.00 FEET WEST
OF THE WEST LINE OF NORTH KINGSBURY STREET AS MEASURED ALONG SAID CENTERLINE
BEING A LINE FORMING AN ANGLE OF 89 DEGREES, 55 MINUTES, 12 SECONDS FROM
SOUTHEAST TO SOUTHWEST WITH THE SOUTHWESTERLY LINE OF NORTH KINGSBURY STREET AT
A POINT ON SAID SOUTHWESTERLY LINE 415.69 FEET, AS MEASURED ALONG SAID
SOUTHWESTERLY LINE PARCEL, NORTHWESTERLY FROM ITS INTERSECTION WITH THE WEST
LINE OF NORTH LARRABEE STREET); THENCE SOUTHWESTERLY, ALONG SAID CENTERLINE AND
ITS EXTENSION, BEING A LINE FORMING AN ANGLE OF 90 DEGREES, 08 MINUTES, 23
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 30.58 FEET TO THE
NORTHEASTERLY DOCK LINE OF THE NORTH BRANCH OF THE CHICAGO RIVER; THENCE
SOUTHEASTERLY, ALONG SAID DOCK LINE, AT AN ANGLE OF 87 DEGREES, 54 MINUTES, 34
SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 181.53 FEET; THENCE
CONTINUING SOUTHEASTERLY, ALONG SAID NORTHEASTERLY DOCK LINE AT AN ANGLE OF 178
DEGREES 1 39 MINUTES, 02 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE,
200.22 FEET; THENCE CONTINUING, SOUTHEASTERLY, ALONG SAID NORTHEASTERLY DOCK
LINE AT AN ANGLE OF 154 DEGREES, 49 MINUTES, 20 SECONDS TO THE LEFT WITH THE
LAST DESCRIBED LINE, 231.02 FEET TO THE NORTH LINE OF CHICAGO AVENUE; THENCE
EASTERLY, ALONG SAID NORTH LINE, 32.28 FEET TO THE POINT OF BEGINNING, ALSO:
THAT PART OF SAID LOTS 4, 5 AND 6, LYING ABOVE AN ELEVATION OF 17.25 FEET AND
BELOW AN ELEVATION OF 35.00 FEET, CITY OF CHICAGO DATUM, BOUNDED AND DESCRIBED
AS FOLLOWS: COMMENCING AT THE INTERSECTION OF THE NORTHEASTERLY DOCK LINE OF THE
CHICAGO RIVER AND THE NORTH LINE OF CHICAGO AVENUE (SAID POINT BEING 204.65 FEET
WEST OF THE WEST LINE OF LARRABEE STREET); THENCE NORTHWESTERLY, ALONG SAID DOCK
LINE, 17.54 FEET TO THE NORTH FACE AND ITS EXTENSION OF A WALL AND THE POINT OF
BEGINNING; THENCE EASTERLY, ALONG SAID NORTH FACE, BEING ON A LINE FORMING AN
ANGLE OF 81 DEGREES, 22 MINUTES, 38 SECONDS TO THE LEFT WITH THE LAST DESCRIBED
LINE, 25.91 FEET TO THE WEST FACE OF A WALL; THENCE NORTHERLY, ALONG SAID WEST
FACE, PERPENDICULAR TO THE LAST DESCRIBED LINE, 46.76 FEET TO A BEND POINT;
THENCE NORTHWESTERLY, ALONG A LINE FORMING AN ANGLE OF 135 DEGREES, 00 MINUTES,
00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 12.02 FEET TO A BEND
POINT; THENCE NORTHERLY, ALONG A LINE FORMING AN ANGLE OF 135 DEGREES, 00
MINUTES, 00 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 87.15 FEET TO A
BEND POINT; THENCE NORTHWESTERLY, ALONG A LINE FORMING AN ANGLE OF 135 DEGREES,
00 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 24.75 FEET TO
A BEND POINT; THENCE NORTH, ALONG A LINE FORMING AN ANGLE OF 135 DEGREES, 00
MINUTES, 00 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE, 57.11 FEET TO A
BEND POINT; THENCE NORTHWESTERLY, ALONG A LINE FORMING AN ANGLE OF 149 DEGREES,
29 MINUTES, 58 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE, 58.09 FEET TO
A BEND POINT; THENCE SOUTHWESTERLY, ALONG THE FACE OF A WALL AND ITS EXTENSION,
PERPENDICULAR TO THE LAST DESCRIBED LINE, 33.23 FEET TO THE AFORESAID
NORTHEASTERLY DOCK LINE; THENCE SOUTHEASTERLY, ALONG SAID DOCK LINE AT AN ANGLE
OF 86 DEGREES, 42 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE,
47.09 FEET TO A BEND POINT; THENCE SOUTHEASTERLY, ALONG A LINE FORMING AN ANGLE
OF 154 DEGREES, 49 MINUTES, 20 SECONDS TO THE LEFT WITH THE LAST DESCRIBED LINE,
213.48 FEET TO THE POINT OF BEGINNING, ALSO: THAT PART OF SAID LOTS 4, 5 AND 6,
LYING ABOVE AN ELEVATION OF 17.25 FEET AND BELOW AN ELEVATION OF 35.00 FEET,
CITY OF CHICAGO DATUM, BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT THE
AFORESAID POINT “A”; THENCE SOUTHWESTERLY 9.08 FEET TO THE AFORESAID POINT “B”
AND THE POINT OF

 

A-2-4

--------------------------------------------------------------------------------


 

BEGINNING; THENCE NORTHWESTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE,
105.00 FEET; THENCE SOUTHWESTERLY, PERPENDICULAR TO THE LAST DESCRIBED LINE,
26.92 FEET TO THE AFORESAID NORTHEASTERLY DOCK LINE; THENCE SOUTHEASTERLY, ALONG
A LINE FORMING AN ANGLE OF 88 DEGREES, 02 MINUTES, 57 SECONDS TO THE RIGHT WITH
THE LAST DESCRIBED LINE, 74.66 FEET; THENCE SOUTHEASTERLY, ALONG A LINE FORMING
AN ANGLE OF 178 DEGREES, 39 MINUTES, 02 SECONDS TO THE RIGHT WITH THE LAST
DESCRIBED LINE, 30.43 FEET; THENCE NORTHEASTERLY, ALONG A LINE FORMING AN ANGLE
OF 93 DEGREES, 18 MINUTES, 00 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED LINE,
22.63 FEET TO THE POINT OF BEGINNING,

 

ALSO: THAT PART OF SAID LOTS 4, 5 AND 6, LYING ABOVE AN ELEVATION OF 17.25 FEET
AND BELOW AN ELEVATION OF 35.00 FEET, CITY OF CHICAGO DATUM, BOUNDED AND
DESCRIBED AS FOLLOWS: COMMENCING AT THE AFORESAID POINT “A”; THENCE
SOUTHWESTERLY 9.08 FEET TO THE AFORESAID POINT “B”; THENCE NORTHWESTERLY,
PERPENDICULAR TO THE LAST DESCRIBED LINE, 157.50 FEET TO THE POINT OF BEGINNING;
THENCE CONTINUING NORTHWESTERLY, ALONG THE PROJECTION OF THE LAST DESCRIBED
LINE, 54.22 FEET TO THE CENTER LINE OF THE AFORESAID 1.0 BRICK WALL; THENCE
SOUTHWESTERLY, ALONG SAID CENTERLINE AND ITS EXTENSION, BEING A LINE FORMING AN
ANGLE OF 90 DEGREES, 08 MINUTES, 23 SECONDS TO THE RIGHT WITH THE LAST DESCRIBED
LINE, 30.58 FEET TO THE AFORESAID NORTHEASTERLY DOCK LINE; THENCE SOUTHEASTERLY,
ALONG A LINE FORMING AN ANGLE OF 87 DEGREES, 54 MINUTES, 34 SECONDS TO THE RIGHT
WITH THE LAST DESCRIBED LINE, 54.33 FEET; THENCE NORTHEASTERLY, ALONG A LINE
FORMING AN ANGLE OF 91 DEGREES, 57 MINUTES, 14 SECONDS TO THE RIGHT WITH THE
LAST DESCRIBED LINE, 28.71 FEET TO THE POINT OF BEGINNING, IN COOK
COUNTY, ILLINOIS.

 

BUT LESS AND EXCEPT FROM THE AFORESAID PARCELS 19, 20 AND 21, THE WESTERN 3 FEET
OF SUCH PARCELS.

 

A-2-5

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

LIST OF EXCLUDED TANGIBLE PERSONAL PROPERTY

 

NONE

 

B-3-1

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF SPECIAL WARRANTY DEED

 

THIS DOCUMENT WAS

)

PREPARED BY:

)

 

)

 

)

 

)

 

)

 

)

 

)

AFTER RECORDING RETURN TO:

)

 

)

 

)

 

)

 

)

 

)

 

)            (This space reserved for recording date)

 

SPECIAL WARRANTY DEED

 

, a                            (“Grantor”), whose mailing address is
                                                     
                                     , for and in consideration of the sum of
Ten and No/100 Dollars ($10.00) and other good and valuable consideration paid
to the Grantor by
                                                                , a
                                                        (“Grantee”), whose
mailing address is                                                           ,
the receipt and sufficiency of such consideration being hereby acknowledged,
does hereby CONVEY and WARRANT to Grantee, its successors and assigns, in fee
simple, that certain real property being more particularly described in
Exhibit A attached hereto and made a part hereof together with all appurtenances
thereto and all improvements situated thereon and owned by Grantor
(collectively, the “Property”); subject, however, to those matters described in
Exhibit B attached hereto and made a part hereof.

 

TO HAVE AND TO HOLD the Property to Grantee, its successors and assigns,
forever. Grantor hereby agrees to warrant and defend the Property, the whole or
any part thereof, to Grantee, its successors and assigns, against all claims and
demands whatsoever, brought by any person or persons lawfully claiming, by,
through or under Grantor but not otherwise.

 

Permanent Index Number(s):

 

 

 

 

Address of Property:

 

 

 

F-1-1

--------------------------------------------------------------------------------


 

EXECUTED this                day of                          , 2018, and
EFFECTIVE upon delivery to Grantee.

 

 

GRANTOR:

 

 

 

, a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF ILLINOIS

)

 

 

)                  ss

 

COUNTY OF

)

 

 

I, the undersigned, a Notary Public in and for the County of
                      , in the State of Illinois, DO HEREBY CERTIFY that
                                 personally known to me to be the
                                                
of                                            , a
                                         , the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person,
and severally acknowledged that he/she signed and delivered the foregoing
instrument as his/her free and voluntary act, for the uses and purposes therein
set forth.

 

Given under my hand and official seal, this          day of
                      , 2018.

 

 

 

 

Notary Public

 

 

 

Commission Expires:

 

 

 

 

Mail tax bills to:

 

 

F-1-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[The legal descriptions from Exhibits A-1 and A-2 to be inserted]

 

F-1-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

BILL OF SALE AND GENERAL ASSIGNMENT

 

This instrument is executed and delivered to be effective as of               ,
20  , by and between [SELLER] (“Seller”), and [PURCHASER] (“Purchaser”),
covering the real property described in Exhibit A attached hereto (“Real
Property”), commonly known as “[NAME]” (the “Building”).

 

1.             Sale of Personal Property.  For good and valuable consideration,
Seller hereby sells, transfers, sets over and conveys to Purchaser all of
Sellers’ right, title, and interest in and to the Tangible Personal Property (as
such term is defined in that certain Real Estate Sale Agreement for the
Property, dated January 12, 2018, by and between Seller and Purchaser (as may
have been amended from time to time, the “Agreement”)) owned by such Seller that
is located on the Real Property and used solely in connection therewith but
excluding (a) any and all computer hardware and software and (b) any item
containing a logo, name or mark identifying Sellers or Sellers’ Affiliates as
defined in the Agreement (hereinafter defined). All initially capitalized terms
used but not defined herein shall have the meaning given to such term under the
Agreement.

 

2.             Assignment.  For good and valuable consideration, Seller hereby
assigns, transfers, sets over and conveys to Purchaser, to the extent applicable
to the period from and after the date hereof, (i) all of Sellers’ right, title
and interest in and to the Assignable Leases and security deposits (“Security
Deposits”) described in Exhibit B attached hereto relating to the Real Property
but reserving unto Seller all uncollected rent for the Building attributable to
the period prior to the date hereof pursuant to Section 4.3. of the Agreement,
(ii) the Taken Service Contracts described in Exhibit C attached hereto,
(iii) the Assignable Construction Contracts described in Exhibit D attached
hereto, and (iv) the Warranties described in Exhibit E attached hereto. 
Purchaser hereby accepts such assignment and hereby assumes and agrees to be
bound by and to perform, as of the date hereof, Sellers’ obligations, covenants
and agreements under the Assignable Leases, Taken Service Contracts and
Assignable Construction Contracts, and Purchaser further assumes all liability
of Seller for the proper refund or return of the Security Deposits if, when, and
as required by the terms of the Leases or otherwise by law.  In addition,
Purchaser agrees to pay the brokerage fees and leasing commissions allocated to
Purchaser as provided for in the Agreement.

 

3.             Exclusions.  Notwithstanding the foregoing, Seller hereby
expressly excludes all property owned by tenants or other users or occupants of
the Property, all rights with respect to any refund of taxes applicable to any
period prior to the date hereof, all rights to any insurance proceeds or
settlements for events occurring prior to the date hereof (subject to Section 5
of the Agreement), and all property owned by Sellers’ property manager.

 

4.             Successors and Assigns.  This instrument is binding upon, and
shall inure to the benefit of Seller and Purchaser and their respective heirs,
legal representatives, successors and assigns.

 

5.             Power and Authority.  Each of Purchaser and Seller represents and
warrants to the other that it is fully empowered and authorized to execute and
deliver this instrument, and that the individual signing this instrument on its
behalf is fully empowered and authorized to do so.

 

6.             Attorneys’ Fees.  In the event of litigation between the parties
with respect to this Assignment, the prevailing party therein shall be entitled
to recover from the losing party all of its costs of enforcement and litigation,
including, but not limited to, its reasonable attorneys’ and paralegal fees,
witness fees, court reporters’ fees and other costs of suit.

 

G-1

--------------------------------------------------------------------------------


 

7.             Limitations on Liability.  Sellers’ liability hereunder shall, at
all times, be subject to the limitations set forth in Section 10 of the
Agreement.

 

8.             Counterparts.  This Assignment may be signed in any number of
counterparts each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

 

[signature page follows next]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
effective as of the date written above.

 

SELLER:

[SELLER]

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

PURCHASER:

[PURCHASER]

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

NOTICE TO TENANTS

 

, 20      

 

Re:          Sale of [NAME], [CITY], [STATE] (the “Property”)

 

Dear Tenant:

 

This is to notify you that the Property has been sold to [PURCHASER]
(“Purchaser”) and that                              has been retained by the
Purchaser as managing agent of the building.  Any security or other deposits and
any prepaid rents under your lease have been transferred to the new owner.

 

Effective immediately, all rental payments, notices to the Landlord, and
correspondence pursuant to your lease should be mailed to such address as
Purchaser may direct in a separate notice.

 

 

Very truly yours,

 

[SELLER]

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

NOTICE TO VENDORS

 

, 20      

 

Re:          Sale of [NAME], [CITY], [STATE] (the “Property”)

 

Dear Contractor:

 

This is to notify you that the Property has been sold to [PURCHASER]
(“Purchaser”).  Purchaser has assumed all of the obligations of the undersigned
under the contract with you as of the date hereof.  All notices to Purchaser
should be sent to Purchaser in the manner provided to such address as Purchaser
may direct in a separate notice.

 

 

Very truly yours,

 

[SELLER]

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

CERTIFICATE OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. 
               , a                       (“Transferor”), is the owner for U.S.
tax purposes of the property commonly known as                   .  To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by Transferor, the undersigned hereby certifies the
following on behalf of Transferor:

 

1.             Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

 

2.             Transferor’s U. S. employer identification number is            ;

 

3.             Transferor’s office address is Two North Riverside Plaza,
Suite 2100, Chicago, Illinois 60606; and

 

4.             Transferor is not a “disregarded entity” as defined in IRS
Regulation 1.1445-2(b)(2)(iii).

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.

 

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferor.

 

 

[TRANSFEROR]

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

FORM OF BULK SALES INDEMNITY AGREEMENT

INDEMNITY AGREEMENT

 

The undersigned does  hereby  agree  to  indemnify  and hold                 
(“Purchaser”) harmless from and against, and shall reimburse Purchaser for any
and all loss, claim, liability, damages, cost, expense, action or cause of
action, arising from, out of or as a consequence of:

 

(a)           the undersigned’s failure to pay any taxes or other amounts due to
the State of Illinois, County of Cook or City of Chicago for which Purchaser is
made liable under the Bulk Sales Laws (as defined herein); and

 

(b)           the undersigned’s failure to deliver to Purchaser, prior to the
date hereof, a release of Bulk Sales Stop Order, or any equivalent document
(“Release”), which states that the Purchaser is not required to withhold any
amount  of  the purchase price for the purchase of the property legally
described in Exhibit  A hereto in Chicago, Illinois, pursuant  to the “bulk
sales” provisions of the Illinois Retailers Occupation Tax Act, 35 ILCS 120/1 et
seq., the Illinois Income Tax Act, 35 ILCS 5/101 et seq. Section  34-92 of the
Code of Ordinances of Cook County, Illinois and the Chicago Revenue Ordinance, 
Chapter 3-4 of the Chicago Municipal Code (collectively, the “Bulk Sales Laws”);
and

 

(c)           any interest, penalties, fees or costs incurred by Purchaser in
connection with the items referenced in (a) and (b) above, including any
attorneys’ fees and costs incurred by Purchaser in the defense of any action
brought against Purchaser pursuant to the Bulk Sales Laws.

 

This Indemnification shall become null and void upon the presentation by the
undersigned to Purchaser of said Release.

 

 

Date:                                   , 20

 

 

 

[APPLICABLE SELLER/SELLERS]

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

Q-1

--------------------------------------------------------------------------------